 

Exhibit 10.30

 

FIRST AMENDMENT TO
CREDIT AGREEMENT

Dated as of July 26, 2012

among

HERBALIFE INTERNATIONAL, INC., HERBALIFE LTD. and

HERBALIFE INTERNATIONAL LUXEMBOURG S.A.R.L.,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

_______________________

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH
as Documentation Agent for the Revolving Credit Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers for the Revolving Credit
Facility

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

and HSBC BANK USA, NATIONAL ASSOCIATION

as Co-Syndication Agents for the Term A Facility

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent for the Term A Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

HSBC SECURITIES (USA) INC.

and

WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Book Managers for the Term A Facility

 

 

 

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 26,
2012 to the Credit Agreement referenced below is by and among HERBALIFE
INTERNATIONAL, INC., a Nevada corporation (the “Company”), HERBALIFE LTD., a
Cayman Islands exempted company incorporated with limited liability
(“Holdings”), HERBALIFE INTERNATIONAL LUXEMBOURG S.À.R.L., a Luxembourg private
limited liability company, having its registered office at 16, avenue de la
Gare, L-1610 Luxembourg, having a share capital of EUR 25,000, registered with
the Luxembourg trade and companies register under number B 88.006 (“HIL” and,
together with the Company and Holdings, the “Borrowers” and, each a “Borrower”),
each Lender party hereto and BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer.

W I T N E S S E T H

WHEREAS, the Borrowers, the Guarantors, certain Lenders (the “Existing Lenders”)
and Bank of America, as Administrative Agent, Swing Line Lender and L/C Issuer,
are party to that certain Credit Agreement dated as of March 9, 2011 (the
“Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the “Required Lenders” under and as
defined in the Existing Credit Agreement (the “Existing Required Lenders”)
approve certain amendments and modifications, including the addition of a
$500,000,000 term loan facility, to the Existing Credit Agreement; and

WHEREAS, the Existing Required Lenders have approved the amendments and
modifications to the Existing Credit Agreement requested by the Borrowers, and
the Term A Lenders are willing to provide the Term A Facility, in each case as
set forth in this Amendment.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Amended Credit Agreement
(as defined below).

2.Amendment and Restatement.  The Existing Credit Agreement (including the
Schedules and Exhibits thereto) is hereby amended and restated in its entirety
to read in the form attached hereto as Exhibit A to this Amendment (the “Amended
Credit Agreement”).  Except as specifically set forth herein, the amendment and
restatement in its entirety of the Existing Credit Agreement shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the “Obligations” under (and
as defined in) the Existing Credit Agreement and the other Loan Documents (as
defined in Existing Credit Agreement).  All “Loans” and other “Obligations”
outstanding under (and as defined in) the Existing Credit Agreement immediately
prior to the effectiveness of this Amendment shall continue to be outstanding as
Revolving Credit Loans and Obligations, respectively, under the Amended Credit
Agreement upon the effectiveness of this Amendment, and the terms of the

 

 

2

 

 

--------------------------------------------------------------------------------

 

Amended Credit Agreement will govern the rights and obligations of the Loan
Parties, the Lenders and the Administrative Agent with respect thereto.

3.Lender Joinder.  By execution of this Amendment, each Person identified on the
signature pages hereto as a “Term A Lender”, in its capacity as such, hereby
acknowledges, agrees and confirms that, by its execution of this Amendment, such
Person will be deemed to be a party to the Amended Credit Agreement (to the
extent not already a party thereto) and a “Term A Lender” for all purposes of
the Amended Credit Agreement, and shall have all of the obligations of a Term A
Lender thereunder as if it had executed the Amended Credit Agreement.  Such
Person hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions applicable to the Term A Lenders contained
in the Amended Credit Agreement.

4.Conditions Precedent.  The effectiveness of this Amendment and the Amended
Credit Agreement, and the obligation of the Term A Lenders to make the Term A
Loans pursuant to Section 2.01(b) of the Amended Credit Agreement, shall be
subject to satisfaction of the following conditions:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)executed counterparts of this Amendment;

(ii)Notes executed by each Borrower in favor of each Lender requesting Notes;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require (but only to the extent such concepts exist under applicable law) to
evidence that each Loan Party is duly organized, incorporated or formed, and
that each Borrower and Guarantor is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(v)favorable opinions of Gibson, Dunn & Crutcher, special counsel to the Loan
Parties, in form and substance reasonably acceptable to the

 

 

3

 

 

--------------------------------------------------------------------------------

 

Administrative Agent, Maples and Calder, special Cayman Islands counsel to the
Loan Parties, in form and substance reasonably acceptable to the Administrative
Agent, of Arendt & Medernach, special Luxembourg counsel to the Loan Parties, in
form and substance reasonably acceptable to the Administrative Agent, and of
Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent, each addressed to the Administrative Agent and each Lender;

(vi)a certificate of a Responsible Officer of Holdings either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of Holdings certifying (A)
that the conditions specified in Sections 4.02(a) and (b) of the Amended Credit
Agreement have been satisfied (other than any such conditions as are subject to
the judgment or discretion of the Administrative Agent or any Lender), (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) a
calculation of the Consolidated Total Leverage Ratio as of the last day of the
fiscal quarter of the Company most recently ended prior to the Restatement
Effective Date for which financial statements have been delivered to the
Administrative Agent, giving pro forma effect to the making of the Term A Loans
on the Restatement Effective Date; and

(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.

(b)No event having a Material Adverse Effect shall have occurred since December
31, 2011.

(c)The representations and warranties of (i) the Borrowers contained in
Article V of the Amended Credit Agreement and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the proposed Restatement Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(d)Any fees required to be paid on or before the Restatement Effective Date
shall have been paid.

(e)Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the

 

 

4

 

 

--------------------------------------------------------------------------------

 

Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Restatement
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

(f)The Restatement Effective Date shall have occurred on or before August 31,
2012.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 4, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Effective Date specifying its objection thereto.

5.Amendment is a Loan Document.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Existing Credit Agreement, the Amended
Credit Agreement and the other Loan Documents shall be deemed to include this
Amendment.

6.Reaffirmation of Representations and Warranties.  Each Loan Party represents
and warrants as of the effective date of this Amendment that (i) each of the
representations and warranties set forth in the Loan Documents are be true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 6, the
representations and warranties contained in subsection (a) of Section 5.05 of
the Existing Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01 of the Existing
Credit Agreement and (ii) both before and immediately following the consummation
of the transactions contemplated hereby, no Default or Event of Default has
occurred and is continuing.

7.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations, including, but not limited to, all guaranty obligations, under the
Loan Documents after giving effect to this Amendment and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge such Loan Party’s obligations under the Loan Documents.

8.Reaffirmation of Security Interests.  Each Loan Party party to the Security
Agreement (a) affirms that, as collateral security for the payment and
performance in full of all the Secured Obligations (as defined in the Security
Agreement), such Loan Party hereby grants to the Collateral Agent (as defined in
the Security Agreement), for its benefit and for the benefit of the Secured
Parties (as defined in the Security Agreement), a security interest in and
continuing lien on all personal property of such Loan Party, including all of
such Loan Party’s right, title and interest in, to and under the Security
Agreement Collateral (as defined in the

 

 

5

 

 

--------------------------------------------------------------------------------

 

Security Agreement) and that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting and (b) agrees that this Amendment shall
in no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

9.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10.Counterparts; Integration; Effectiveness.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment, the Amended Credit
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4, this Amendment shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.Governing Law; Service of Process.  

(a)Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b)Submission to Jurisdiction.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
AMENDED CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW

12.Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature Pages Follow]

 

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

Published CUSIP Number:  [42702LAG1]

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

HERBALIFE LTD., a Cayman Islands exempted company incorporated with limited
liability, as Holdings

 

By:

 

Name:

Title:

 

HERBALIFE INTERNATIONAL, INC., a Nevada corporation, as the Company

 

By:

 

Name:

Title:

 

HERBALIFE INTERNATIONAL LUXEMBOURG S.Á.R.L., a Luxembourg private limited
liability company, as a Borrower

 

By:

 

Name:

Title:

 

HERBALIFE INTERNATIONAL OF AMERICA, INC., a Nevada corporation, as a Guarantor

 

By:

 

Name:

Title:

 

HERBALIFE INTERNATIONAL COMMUNICATIONS, INC., a California corporation, as a
Pledgor

 

By:

 

Name:

Title:

 

--------------------------------------------------------------------------------

 

HERBALIFE TAIWAN, INC., a California corporation, as a Pledgor

 

By:

 

Name:

Title:

 

HERBALIFE INTERNATIONAL DO BRASIL, LTDA., a corporation dually organized in
Brazil and Delaware, as a Pledgor

 

By:

 

Name:

Title:

 

HERBALIFE KOREA CO., LTD., a corporation dually organized in Korea and Delaware,
as a Pledgor

 

By:

 

Name:

Title:

 

HERBALIFE INTERNATIONAL OF EUROPE, INC., a California corporation, as a
Guarantor

 

By:

 

Name:

Title:

 

WH INTERMEDIATE HOLDINGS LTD., a Cayman Islands exempted company incorporated
with limited liability, as a Guarantor

 

By:

 

Name:

Title:

 

2
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

WH LUXEMBOURG HOLDINGS S.À.R.L., a Luxembourg corporation, as a Guarantor

 

By:

 

Name:

Title:

 

3
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

Name:

Title:

 

4
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as an Existing Lender, L/C Issuer and Swing Line Lender

 

By:

 

Name:

Title:

 

BANK OF AMERICA, N.A., as a Term A Lender

 

By:

 

Name:

Title:

 

5
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

[OTHER LENDERS], as an Existing Lender

 

By:

 

Name:

Title:

 

6
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

[OTHER LENDERS], as a Term A Lender

 

By:

 

Name:

Title:

 

 

7
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

Exhibit A to First Amendment
Amended and Restated Credit Agreement
[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8
Bank of America Model Syndicated Multicurrency Credit Agreement

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 26, 2012

among

HERBALIFE INTERNATIONAL, INC., HERBALIFE LTD. and

HERBALIFE INTERNATIONAL LUXEMBOURG S.A.R.L.,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,


and

The Other Lenders Party Hereto

_______________________

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH
as Documentation Agent for the Revolving Credit Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers for the Revolving Credit
Facility

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

and HSBC BANK USA, NATIONAL ASSOCIATION

as Co-Syndication Agents for the Term A Facility

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent for the Term A Facility

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

HSBC SECURITIES (USA) INC.

and

WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Book Managers for the Term A Facility

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01    Defined Terms

1

 

 

1.02    Other Interpretive Provisions

31

 

 

1.03    Accounting Terms

32

 

 

1.04    Rounding

32

 

 

1.05    Exchange Rates; Currency Equivalents

32

 

 

1.06    Additional Alternative Currencies

33

 

 

1.07    Change of Currency

34

 

 

1.08    Times of Day

34

 

 

1.09    Letter of Credit Amounts

34

 

 

ARTICLE II.     THE COMMITMENTS AND CREDIT EXTENSIONS

35

 

 

2.01    Committed Loans

35

 

 

2.02    Borrowings, Conversions and Continuations of Committed Loans

36

 

 

2.03    Letters of Credit

38

 

 

2.04    Swing Line Loans

48

 

 

2.05    Prepayments

51

 

 

2.06    Termination or Reduction of Commitments

53

 

 

2.07    Repayment of Loans

54

 

 

2.08    Interest

54

 

 

2.09    Fees

55

 

 

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

56

 

 

2.11    Evidence of Debt

56

 

 

2.12    Payments Generally; Administrative Agent’s Clawback

57

 

 

2.13    Sharing of Payments by Lenders

59

 

 

2.14    Designated Borrowers

59

 

 

2.15    Intentionally Omitted

60

 

 

2.16    Release of Collateral Upon Change in Debt Rating

60

 

 

2.17    Cash Collateral

61

 

 

2.18    Defaulting Lenders

62

 

 

ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

65

 

 

3.01    Taxes

65

 

 

3.02    Illegality

69

 

 

3.03    Inability to Determine Rates

70

 

 

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans

71

 

i

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

Page

 

 

3.05    Compensation for Losses

73

 

 

3.06    Mitigation Obligations; Replacement of Lenders

73

 

 

3.07    Survival

74

 

 

ARTICLE IV.     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

74

 

 

4.01    Conditions of Initial Credit Extension on Restatement Effective Date

74

 

 

4.02    Conditions to all Credit Extensions

74

 

 

ARTICLE V.     REPRESENTATIONS AND WARRANTIES

75

 

 

5.01    Existence, Qualification and Power

75

 

 

5.02    Authorization; No Contravention

75

 

 

5.03    Governmental Authorization; Other Consents

76

 

 

5.04    Binding Effect

76

 

 

5.05    Financial Statements; No Material Adverse Effect

76

 

 

5.06    Litigation

77

 

 

5.07    No Default

77

 

 

5.08    Ownership of Property; Liens

77

 

 

5.09    Environmental Compliance

77

 

 

5.10    Insurance

77

 

 

5.11    Taxes

77

 

 

5.12    ERISA Compliance

78

 

 

5.13    Subsidiaries; Equity Interests

78

 

 

5.14    Margin Regulations; Investment Company Act

78

 

 

5.15    Disclosure

79

 

 

5.16    Compliance with Laws

79

 

 

5.17    Taxpayer Identification Number; Other Identifying Information

79

 

 

5.18    Representations as to Foreign Obligors

79

 

 

5.19    Collateral Documents

81

 

 

5.20    Solvency

81

 

 

5.21    USA PATRIOT Act

81

 

 

5.22    OFAC

81

 

 

ARTICLE VI.     AFFIRMATIVE COVENANTS

82

 

 

6.01    Financial Statements

82

 

 

6.02    Certificates; Other Information

82

 

 

6.03    Notices

84

 

 

6.04    Payment of Obligations

85

 

ii

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

Page

 

 

6.05    Preservation of Existence, Etc

85

 

 

6.06    Maintenance of Properties

85

 

 

6.07    Maintenance of Insurance

85

 

 

6.08    Compliance with Laws

86

 

 

6.09    Books and Records

86

 

 

6.10    Inspection Rights

86

 

 

6.11    Use of Proceeds

86

 

 

6.12    Approvals and Authorizations

86

 

 

6.13    Additional Guarantors; Additional Collateral

87

 

 

6.14    Further Assurances

88

 

 

6.15    Ratings Decrease Following Release of Collateral

89

 

 

ARTICLE VII.     NEGATIVE COVENANTS

90

 

 

7.01    Liens

90

 

 

7.02    Investments

93

 

 

7.03    Indebtedness

94

 

 

7.04    Fundamental Changes

96

 

 

7.05    Dispositions

96

 

 

7.06    Restricted Payments

97

 

 

7.07    Change in Nature of Business

97

 

 

7.08    Transactions with Affiliates

97

 

 

7.09    Burdensome Agreements

98

 

 

7.10    Use of Proceeds

98

 

 

7.11    Financial Covenants

99

 

 

7.12    Capital Expenditures

99

 

 

7.13    Accounting Changes

99

 

 

7.14    Sanctions

99

 

 

 

ARTICLE VIII.     EVENTS OF DEFAULT AND REMEDIES

100

 

 

8.01    Events of Default

100

 

 

8.02    Remedies Upon Event of Default

102

 

 

8.03    Application of Funds

103

 

 

 

ARTICLE IX.     ADMINISTRATIVE AGENT

104

 

 

9.01    Appointment and Authority

104

 

 

9.02    Rights as a Lender

105

 

 

9.03    Exculpatory Provisions

105

 

iii

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

Page

 

 

9.04    Reliance by Administrative Agent

106

 

 

9.05    Delegation of Duties

106

 

 

9.06    Resignation of Administrative Agent

106

 

 

9.07    Non-Reliance on Administrative Agent and Other Lenders

108

 

 

9.08    No Other Duties, Etc

108

 

 

9.09    Administrative Agent May File Proofs of Claim

108

 

 

9.10    Collateral and Guaranty Matters

109

 

 

9.11    Secured Cash Management Agreements and Secured Hedge Agreements

110

 

 

ARTICLE X.     MISCELLANEOUS

111

 

 

10.01    Amendments, Etc

111

 

 

10.02    Notices; Effectiveness; Electronic Communication

112

 

 

10.03    No Waiver; Cumulative Remedies; Enforcement

114

 

 

10.04    Expenses; Indemnity; Damage Waiver

115

 

 

10.05    Payments Set Aside

117

 

 

10.06    Successors and Assigns

117

 

 

10.07    Treatment of Certain Information; Confidentiality

122

 

 

10.08    Right of Setoff

123

 

 

10.09    Interest Rate Limitation

124

 

 

10.10    Counterparts; Integration; Effectiveness

124

 

 

10.11    Survival of Representations and Warranties

124

 

 

10.12    Severability

125

 

 

10.13    Replacement of Lenders

125

 

 

10.14    Governing Law; Jurisdiction; Etc

126

 

 

10.15    Waiver of Jury Trial

126

 

 

10.16    No Advisory or Fiduciary Responsibility

127

 

 

10.17    Electronic Execution of Assignments and Certain Other Documents

127

 

 

10.18    USA PATRIOT Act

127

 

 

10.19    Judgment Currency

128

 

 

SIGNATURES

S-1

 

 

 

 

 

iv

702428886.6

--------------------------------------------------------------------------------

 

SCHEDULES

 

E-1

Excluded Domestic Subsidiaries and Excluded Foreign Subsidiaries

G-1

Initial Guarantors

1.01

Mandatory Cost Formulae

2.01

Commitments and Applicable Percentages

5.03

Authorizations and Consents

5.06

Litigation

5.11

Tax Assessments

5.13

Subsidiaries; Other Equity Investments

5.17

Identification Numbers for Foreign Borrowers

7.01

Existing Liens

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Designated Borrower Request and Assumption Agreement

G

Designated Borrower Notice

 

 

v

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 26, 2012, among HERBALIFE INTERNATIONAL, INC., a Nevada corporation (the
“Company”), HERBALIFE LTD., a Cayman Islands exempted company incorporated with
limited liability (“Holdings”), HERBALIFE INTERNATIONAL LUXEMBOURG S.À.R.L., a
Luxembourg private limited liability company, having its registered office at
16, avenue de la Gare, L-1610 Luxembourg, having a share capital of EUR 25,000,
registered with the Luxembourg trade and companies register under number B
88.006 (“HIL”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company,
Holdings and HIL, the “Borrowers” and, each a “Borrower”), each Lender from time
to time party hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The Company, Holdings, HIL, various lenders and Bank of America, as
administrative agent for such lenders, as swing line lender and as L/C Issuer,
are parties to that certain Credit Agreement dated as of March 9, 2011, as the
same has been amended prior to the date hereof (as so amended, the “Existing
Credit Agreement”).  The Borrowers have requested, and the Lenders and the
Administrative Agent hereby agree, that the Existing Credit Agreement shall be
amended and restated in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement shall be
amended and restated in its entirety as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with the terms hereof.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Credit Commitments of all
the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Pesos and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $100,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by such Term A Lender’s
Term A Commitment at such time (provided that if the Term A Commitments have
been terminated, the Applicable Percentage of each Term A Lender with respect to
the Term A Facility shall be determined based on the Applicable Percentage of
each Term A Lender most recently in effect, giving effect to any subsequent
assignments) and (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, such Revolving Credit Lender’s
Applicable Revolving Percentage.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

2


 

--------------------------------------------------------------------------------

Applicable Rate

 

Pricing

Level

 

 

Consolidated Total

Leverage Ratio

 

 

Commitment Fee

 

 

Eurocurrency Rate +, Peso

Rate +, Letters

of Credit +

 

 

Base Rate +

1

 

 

<0.50:1

 

 

0.25%

 

 

0.015

 

 

0.50%

2

 

 

>0.50:1 but <1.00:1

 

 

0.30%

 

 

1.75%

 

 

0.75%

3

 

 

>1.00:1 but <1.50:1

 

 

0.40%

 

 

2.00%

 

 

1.00%

4

 

 

>1.50:1 but <2.00:1

 

 

0.40%

 

 

2.25%

 

 

1.25%

5

 

 

>2.00:1

 

 

0.50%

 

 

2.50%

 

 

1.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  The Applicable Rate in effect
from the Restatement Effective Date through the date that a Compliance
Certificate is required to be delivered pursuant to Section 6.02(a) for the
fiscal quarter ending June 30, 2012 shall be determined based upon the
Consolidated Total Leverage Ratio as set forth in the certificate delivered to
the Administrative Agent on the Restatement Effective Date pursuant to Section 4
of the First Amendment.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Percentage” means, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Aggregate Revolving Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Revolving Percentage of each Revolving Credit
Lender shall be determined based on the Applicable Revolving Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

 

3


 

--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, together, (a) MLPFS and J.P. Morgan Securities LLC, in their
capacities as joint lead arrangers and joint book managers for the Revolving
Credit Facility, and (b) MLPFS, Coöperative Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, HSBC Securities (USA) Inc. and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
joint book managers for the Term A Facility.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

4


 

--------------------------------------------------------------------------------

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d)if such day relates to any interest rate settings as to Peso Rate Loan
denominated in Pesos, means any such day on which dealings in deposits in
Mexican deposits are conducted by and between banks in Mexico City, Mexico; and

(e)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5


 

--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or both (x)
at the time it entered into a Cash Management Agreement, was a “Lender” or an
Affiliate of a “Lender” under the Existing Credit Agreement and (y) as of the
Closing Date and/or the Restatement Effective Date is a Lender or an Affiliate
of a Lender, in any such case, in its capacity as a party to such Cash
Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(but excluding (i) any employee benefit plan of such person or its subsidiaries,
(ii) any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan and (iii) any “nominating
shareholder group” meeting the applicable eligibility requirements contained in
Rule 14a-11(b) under the Exchange Act (or any successor thereto) (the “Proxy
Access Rule”), to the extent the Proxy Access Rule becomes effective, including,
without limitation, that such nominating shareholder group is not holding any
Holdings securities with the purpose, or with the effect, of changing control of
Holdings) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have

 

6


 

--------------------------------------------------------------------------------

“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the issued shares of Holdings entitled to vote to appoint members of
the board of directors or equivalent governing body of Holdings on a
fully-diluted basis (and taking into account all such shares that such person or
group has the right to acquire pursuant to any option right);

(b)Holdings at any time ceases to own, directly or indirectly, 100% of the
Equity Interests of the Company, HIL and, except as the result of a transaction
otherwise permitted hereunder, each other Guarantor; or

(c)a “change of control” or similar event, however denominated shall occur under
and as defined under any indenture or other definitive document, in either case,
governing Indebtedness of a Borrower or Guarantor in an aggregate principal
amount outstanding of greater than $35,000,000.

“Closing Date” means March 9, 2011.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Perfection Certificate, the
Security Agreement, any security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.13, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties; and for purposes of any Secured Hedge Agreement or Secured Cash
Management Agreement, “Security Documents” or other analogous terms shall have
the same meaning as “Collateral Documents” hereunder.

“Commitment” means a Revolving Credit Commitment or a Term A Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Term A Loans
or Revolving Credit Loans of the same Type, in the same currency and, in the
case of Eurocurrency Rate Loans or Peso Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means a Revolving Credit Loan or a Term A Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or Peso Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

 

7


 

--------------------------------------------------------------------------------

“Company Guaranty” means the Guaranty, dated as of March 9, 2011, made by the
Company in favor of the Administrative Agent, the Lenders, the Cash Management
Banks and the Hedge Banks, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Coverage Ratio” means, as of the last day of any fiscal quarter of
Holdings, the ratio computed for the period consisting of such fiscal quarter
and each of the three immediately preceding fiscal quarters of: (a) Consolidated
EBITDA (for all such fiscal quarters) to (b) Consolidated Interest Expense (for
all such fiscal quarters) plus the aggregate amount of scheduled payments of
principal made by Holdings and its Subsidiaries on a consolidated basis (during
all such fiscal quarters).

“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income for such period, adjusted, in each case only to the
extent (and in the same proportion) deducted in determining Consolidated Net
Income, without duplication, by (x) adding thereto:

(a)Consolidated Interest Expense,

(b)provision for taxes based on income,

(c)depreciation,

(d)amortization (including amortization of deferred fees and the accretion of
original issue discount),

(e)all other noncash items subtracted in determining Consolidated Net Income
(including any noncash charges and noncash equity based compensation expenses
related to any grant of stock, stock options or other equity-based awards
(including, without limitation, restricted stock units or stock appreciation
rights) of such Person or any of its Subsidiaries recorded under GAAP, noncash
charges related to warrants or other derivative instruments classified as equity
instruments that will result in equity settlements and not cash settlements, and
noncash losses or charges related to impairment of goodwill and other intangible
assets and excluding any noncash charge that results in an accrual of a reserve
for cash charges in any future period) for such period,

(f)nonrecurring expenses and charges,

(g)fees and expenses incurred in connection with the incurrence, prepayment,
amendment, or refinancing of Indebtedness (including in connection with (i) the
negotiation and documentation of this Agreement and the other Loan Documents and
any amendments or waivers thereof and (ii) the on-going compliance with this
Agreement and the other Loan Documents); and

 

8


 

--------------------------------------------------------------------------------

(y) subtracting therefrom the aggregate amount of all noncash items, determined
on a consolidated basis, to the extent such items were added in determining
Consolidated Net Income for such period.

“Consolidated Indebtedness” means, with respect to any Person as at any date of
determination, the aggregate amount of all Indebtedness (including the then
outstanding principal amount of all Loans and Letters of Credit) of such Person
and its consolidated Subsidiaries on a consolidated basis as determined in
accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the total consolidated cash interest expense (including that portion
attributable to Capital Lease Obligations) of such Person and its consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including commitment fees, letter-of-credit fees, and
net amounts payable under any interest rate protection agreements) determined in
accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net after tax income of such Person and its consolidated
Subsidiaries determined in accordance with GAAP, but excluding in any event (a)
net earnings or loss of any other Person (other than a Subsidiary) in which such
Person or any of its consolidated Subsidiaries has an ownership interest, except
(in the case of any such net earnings) to the extent such net earnings shall
have actually been received by such Person or any of its consolidated
Subsidiaries in the form of cash distributions and (b) the income (or loss) of
any other Person accrued prior to the date it becomes a Subsidiary of such
Person or any of its consolidated Subsidiaries or is merged into or consolidated
with such Person or any of its consolidated Subsidiaries or that other Person’s
assets are acquired by such Person or its consolidated Subsidiaries after the
Closing Date.

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter of Holdings, the ratio of: (a) Consolidated Indebtedness of Holdings on
such date to (b) Consolidated EBITDA of Holdings computed for the period
consisting of such fiscal quarter and each of the three immediately preceding
fiscal quarters.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

9


 

--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the corporate credit
rating of Holdings or the Company (for the corporate enterprise taken as a
whole) as determined by either S&P or Moody’s (collectively, the “Debt
Ratings”).  

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or Peso Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or any Borrower,
to confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (i) the

 

10


 

--------------------------------------------------------------------------------

ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a Solvent Person, the precautionary appointment of an administrator, guardian
or other similar official by a Governmental Authority under or based on the Law
of the country where such Person is subject to home jurisdiction supervision if
applicable Law requires that such appointment not be publicly disclosed, in any
such case, where such ownership, acquisition or appointment does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Person.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Subsidiary Guarantor” means a Wholly Owned Subsidiary that is (a) a
Subsidiary, directly or indirectly, of the Company, (b) a Material Subsidiary
and (c) a Domestic Subsidiary, but not an Excluded Domestic Subsidiary.  As of
the Restatement Effective Date, the

 

11


 

--------------------------------------------------------------------------------

Domestic Subsidiary Guarantors are Herbalife International of America, Inc., a
Nevada corporation, Herbalife International Communications, Inc., a California
corporation, Herbalife International Do Brasil Ltda, a corporation dually
organized in Brazil and Delaware, Herbalife Korea Co., Ltd., a corporation
dually organized in Korea and Delaware, Herbalife Taiwan, Inc., a California
corporation and Herbalife International of Europe, Inc., a California
corporation.

“Domestic Subsidiary Guaranty” means the Guaranty, dated as of March 9, 2011,
made by the Guarantors (other than the Foreign Obligors and the Company) in
favor of the Administrative Agent, the Lenders the Cash Management Banks and the
Hedge Banks, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Domesticated Foreign Subsidiary” means a Foreign Subsidiary which has become
domesticated into the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi)  (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock or shares in
the share capital of (or other ownership or profit interests in) such Person,
all of the securities convertible into or exchangeable for shares of capital
stock or shares in the share capital of (or other ownership or profit interests
in) such Person or warrants, rights or

 

12


 

--------------------------------------------------------------------------------

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a)for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

13


 

--------------------------------------------------------------------------------

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time, determined two London Banking Days prior to such date for deposits in the
relevant currency being delivered in the London or other offshore interbank
market for such currency for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London or other offshore interbank market for such
currency at their request at the date and time of determination.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans that are Revolving
Credit Loans may be denominated in Dollars or in an Alternative Currency (other
than Pesos).  All Revolving Credit Loans denominated in an Alternative Currency
(other than Pesos) must be Eurocurrency Rate Loans.  Eurocurrency Rate Loans
that are Term A Loans shall be denominated in Dollars.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Domestic Subsidiary” shall mean (a) any Domestic Subsidiary listed on
Schedule E-1 hereto, (b) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary of WH Capital, or (c) any Domestic Subsidiary substantially
all of the assets of which consist, directly or indirectly, of Equity Interests
of Foreign Subsidiaries.

“Excluded Foreign Subsidiary” shall mean (a) any Foreign Subsidiary listed on
Schedule E-1 hereto, together with any Foreign Subsidiary the territorial
operations of which coincide with (and are no larger than) the territorial
operations of any Foreign Subsidiary listed on Schedule E-1 and (b) any Foreign
Subsidiary that is a Subsidiary of WH Capital.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof or therein) under the Laws of which such recipient is organized,
conducts any trade or business or in which its principal office is located or as
a result of a present or former connection between such recipient and the
jurisdiction (provided that such connection is not attributable to this
Agreement or any other Loan Document) or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any political subdivision thereof, or any similar tax
imposed by any other jurisdiction described in clause (a) above, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrowers under Section 10.13), any United States withholding tax
that (i) is  imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in

 

14


 

--------------------------------------------------------------------------------

Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or in the case of a Foreign Lender that becomes a Lender as
a result of an assignment, its assignor) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii), (e) any taxes imposed pursuant to
Sections 1471-1474 of the Code, as may be amended, (f) any withholding tax due
under the Savings Directive as transposed into Luxembourg law by the laws dated
June 21, 2005 or December 23, 2005 and (g) all liabilities, penalties, and
interest incurred with respect to any of the foregoing.  

“Executive Order” has the meaning specified in Section 7.10(b).

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means those letters of credit issued under the
Existing Credit Agreement and outstanding as of the Restatement Effective Date.

“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated as of June 18, 2012, among the
Company, the Administrative Agent and MLPFS.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
July 26, 2012, among the Borrowers, the Lenders party thereto, the
Administrative Agent, the Swing Line Lender and the L/C Issuer.

“Foreign Assets Control Regulations” has the meaning specified in
Section 7.10(b).

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligor Enforceability Exceptions” means (a) as it relates to HIL and
any other Loan Party organized under the laws of Luxembourg, (i) the
enforceability of the provisions hereof with respect to compound interest are
subject to the provision of Section 1154 of the

 

15


 

--------------------------------------------------------------------------------

Luxembourg Civil Code (and any successor provision), (ii) contractually agreed
evidence may not be conclusive or binding on a Luxembourg court, (iii) the
rights and obligations hereunder binding successors and assigns may not be
enforceable in Luxembourg, if such successor or assign is a Luxembourg
individual or Person organized under the laws of Luxembourg in the absence of an
agreement from any such Luxembourg resident confirming the enforceability
thereof, (iv) the severability of the provisions of this Agreement or any other
Loan Document to which HIL or any other Loan Party organized under the laws of
Luxembourg is party may be ineffective if a Luxembourg court considers the
clause regarding illegality, invalidity or unenforceability to be a substantive
or material clause, (v) the enforceability of a foreign jurisdiction clause,
which may not prevent the parties thereto from initiating legal action before a
Luxembourg court to the extent that summary proceedings seeking conservatory or
urgent provisional measures are taken and which may retain jurisdiction with
respect to assets located in Luxembourg, (vi) the enforceability of contractual
provisions in this Agreement or the other Loan Documents allowing service of
process against HIL and any other Loan Party organized under the laws of
Luxembourg at any location other than such Loan Party’s Luxembourg domicile,
which may be overridden by Luxembourg statutory provisions allowing the valid
service of process against such Loan Parties in accordance with applicable
Luxembourg laws only at the Luxembourg domicile of such Loan Party, and (vii)
the enforceability of any provision in this Agreement or the other Loan
Documents providing for renunciation, before litigation arises, to the right to
bring a claim in a court, and (b) any provision, whether by statute, common law,
civil law, in equity or otherwise, of any jurisdiction other than Luxembourg or
any State or territory of the United States having an effect similar to any of
the foregoing.

“Foreign Obligors” means, collectively, Holdings, HIL and each other Loan Party
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code.

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary Guarantor” means a Wholly Owned Subsidiary that is (a) a
Material Subsidiary and (b) a Foreign Subsidiary, but not an Excluded Foreign
Subsidiary.  As of the Restatement Effective Date, the Foreign Subsidiary
Guarantors are WH Intermediate Holdings Ltd., a Cayman Islands exempted company
incorporated with limited liability, and WH Luxembourg Holdings S.à.r.l., a
Luxembourg corporation.

“Foreign Subsidiary Guaranty” means the Guaranty, dated as of March 9, 2011,
made by the Foreign Subsidiary Guarantors (other than HIL) in favor of the
Administrative Agent, the Lenders, the Cash Management Banks and the Hedge
Banks, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the

 

16


 

--------------------------------------------------------------------------------

terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or reasonable indemnity
obligations in effect on the Closing Date or otherwise entered into in the
ordinary course of business, including in connection with any acquisition or
Disposition of assets or incurrence of Indebtedness or other obligations, in any
case to the extent permitted under this Agreement.  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by

 

17


 

--------------------------------------------------------------------------------

the guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Domestic Subsidiary Guaranty, the Foreign
Subsidiary Guaranty, the Company Guaranty, the Holdings Guaranty and the HIL
Guaranty.  Subject to the terms thereof, the Guaranties are the joint and
several obligations of the Guarantors party thereto.

“Guarantors” means, collectively, Holdings, the Company, HIL, each Material
Subsidiary of Holdings listed on Schedule G-1 hereto and each other Wholly Owned
Subsidiary that is required to Guarantee the Loans outstanding hereunder
pursuant to Section 6.13 hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract permitted under Article VI and VII, is a Lender or an Affiliate of a
Lender, or (ii) both (x) at the time it entered into a Swap Contract permitted
under Article VI and VII, was a “Lender” or an Affiliate of a “Lender” under the
Existing Credit Agreement and (y) as of the Closing Date and/or the Restatement
Effective Date is a Lender or an Affiliate of a Lender, in any such case, in its
capacity as a party to such Swap Contract.

“HIL” has the meaning specified in the introductory paragraph hereto.

“HIL Guaranty” means the Guaranty, dated as of March 9, 2011, made by HIL in
favor of the Administrative Agent, the Lenders, the Cash Management Banks and
the Hedge Banks, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“HIL Sublimit” means an amount equal to $60,000,000.  The HIL Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Holdings Guaranty” means the Guaranty, dated as of March 9, 2011, made by
Holdings in favor of the Administrative Agent, the Lenders, the Cash Management
Banks and the Hedge Banks, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Immaterial Subsidiary” means (a) each Subsidiary designated as an Immaterial
Subsidiary on Part (a) of Schedule 5.13, and (b) each future subsidiary
designated as an Immaterial Subsidiary by Holdings in a written notice to the
Administrative Agent, in each case, for so long as any such subsidiary does not
(on a consolidated basis with its Subsidiaries) have assets with a book value in
excess of 5% of the consolidated assets of Holdings (as reported in the most
recently published consolidated balance sheet of Holdings prior to the date of

 

18


 

--------------------------------------------------------------------------------

determination) or such Subsidiary’s contribution to Consolidated EBITDA for the
most recent four consecutive fiscal quarter period is in excess of 5%.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person upon which interest charges are customarily paid or accrued; (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (e) all obligations of
such Person issued or assumed as the deferred purchase price of property
(excluding trade accounts payable and other accrued liabilities incurred in the
ordinary course of business); (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed; (g)
all Capital Lease Obligations, purchase money obligations and Synthetic Lease
Obligations of such Person; (h) all obligations of such Person in respect of
Swap Contracts; provided that, the amount of Indebtedness of the type referred
to in this clause (h) of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the termination payment due thereunder by such Person; (i) all
obligations of such Person as an account party in respect of letters of credit,
letters of guaranty and bankers’ acceptances provided that, the amount of
Indebtedness in respect of such letters of credit and letters of guaranty shall
be zero if and to the extent such letters of credit and letters of guaranty are
cash collateralized; and (j) all Guarantees of such Person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Provisions” has the meaning specified in Section 8.01(m).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one day, one
week or one, two, three or six months thereafter, as selected by the applicable
Borrower in its Committed Loan Notice or such

 

19


 

--------------------------------------------------------------------------------

other period that is twelve months or less requested by the applicable Borrower
and consented to by all the Lenders and (b) as to each Peso Rate Loan, the
period commencing on the date such Peso Rate Loan is disbursed or continued as a
Peso Rate Loan and ending on the date twenty-eight (28) days thereafter
(provided that at any time the Peso Rate shall be determined by reference to the
CCP Rate in accordance with Section 3.03, the relevant Interest Period shall end
on the date thirty (30) days thereafter); provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit or all or substantially all of
the business of such Person.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“JPMorgan” means J.P. Morgan Securities LLC and any successor thereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

20


 

--------------------------------------------------------------------------------

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, collectively, Bank of America in its capacity as an issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, together with any other Lender designated by Holdings as a “L/C
Issuer” with the consent of such Lender that is reasonably acceptable to the
Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto and/or the First Amendment, and any Person which may become a
Lender by way of assignment in accordance with the terms hereof, together with
their successors and permitted assigns, and, as the context requires, includes
the Swing Line Lender.

“Lending Office” means, as to any Lender, collectively, the office, offices,
branch or branches of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office, offices, branch or branches
as a Lender may from time to time notify the Borrowers and the Administrative
Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

21


 

--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $200,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments (and is independent of, and shall not be reduced by, the Alternative
Currency Sublimit).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Collateral Documents, the Guaranties, the First Amendment, any document which
expressly amends or otherwise modifies any Loan Document and any other document
that is expressly identified by its terms as a Loan Document.

“Loan Parties” means, collectively, the Company, Holdings, HIL, each Guarantor
and each Designated Borrower.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business operations, assets, or financial condition of
Holdings and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any of the
Loan Documents or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Subsidiary” means each Subsidiary other than any Immaterial
Subsidiary.

“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with

 

22


 

--------------------------------------------------------------------------------

respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.17(a)(i)(A), (a)(i) (B)
or (a)(i)(C), an amount equal to 105% of the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and any
successor thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation or company,
the certificate or articles of incorporation and the bylaws or memorandum and
articles of association (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, or similar charges or similar levies arising
from any payment made

 

23


 

--------------------------------------------------------------------------------

hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means the Perfection Certificate, dated as of March 9,
2011, delivered by the Company to the Administrative Agent.

“Permitted Lien” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Peso Rate” means, for any Interest Period with respect to a Peso Rate Loan, the
rate per annum equal to the Equilibrium Interbank Interest Rate for a
twenty-eight day period (“TIIE

 

24


 

--------------------------------------------------------------------------------

Rate”), as published by Banco de Mexico in the Official Daily of the Federation
of Mexico on the Business Day on which such Interest Period is to commence.

“Peso Rate Loan” means a Revolving Credit Loan that bears interest at a rate
based on the Peso Rate.  Peso Rate Loans may only be denominated in Pesos.  All
Revolving Credit Loans denominated in Pesos must be Peso Rate Loans.

“Pesos” means the lawful currency of Mexico.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Ratings Decrease Date” has the meaning specified in Section 6.15.

“Ratings Increase Date” has the meaning specified in Section 2.16.

“Ratings Increase Period” means any period beginning on the date of occurrence
of a Ratings Increase Date and ending on the next succeeding Ratings Decrease
Date.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Replacement Lien” has the meaning specified in Section 7.01(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this

 

25


 

--------------------------------------------------------------------------------

definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the Aggregate Revolving Commitments or,
if the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Revolving Credit Lenders holding in the
aggregate more than 50% of the Total Revolving Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition); provided that the
Revolving Credit Commitment of, and the portion of the Total Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
having more than 50% of the Aggregate Term A Commitments or Term A Loans;
provided that the Term A Commitment held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
A Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, director,
chief financial officer, chief operating officer, secretary, assistant
secretary, treasurer, assistant treasurer or controller of a Loan Party, and, in
the case of each Loan Party organized in a jurisdiction other than a State or
territory of the United States, a director or managing partner (or, in each
case, the foreign equivalent thereof), and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Effective Date” means the first date all the conditions precedent
in Section 4 of the First Amendment have been satisfied or waived pursuant to
the terms thereof.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Borrower or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any Borrower’s stockholders, partners
or members (or the equivalent Person thereof).

 

26


 

--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency or a Peso Rate Loan, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency
or a Peso Rate Loan pursuant to Section 2.02, and (iii) such additional dates as
the Administrative Agent shall determine or the Required Revolving Lenders shall
require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iv) in the case of the Existing Letters of Credit, the
Effective Date, and (v) such additional dates as the Administrative Agent or the
L/C Issuer shall determine or the Required Revolving Lenders shall require.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, each Lender having a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the U.S. Department of Treasury Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Savings Directive” means the Council Directive 2003/48/EC dated June 3, 2003 on
taxation of savings income in the form of interest payments.

 

27


 

--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means the Security Agreement, dated as of March 9, 2011,
made by the Company and the Domestic Guarantors in favor of Bank of America, as
Administrative Agent and as collateral agent for the Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Securities Act” means the Securities Act of 1933, as amended.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the fair value of the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 8:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such

 

28


 

--------------------------------------------------------------------------------

capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

“Sublimit” means, as the case may be, the Alternative Currency Sublimit, the
Letter of Credit Sublimit, the HIL Sublimit or the Swing Line Sublimit.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

29


 

--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, that, the
term “Synthetic Lease Obligation” shall in any event exclude any obligations
that are liabilities of any such Person, as lessee, under any operating lease
entered into in the ordinary course of business.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means an amount equal to 5% of the consolidated assets of
Holdings (as reported in the consolidated balance sheet of Holdings and its
Subsidiaries most recently delivered pursuant to Section 6.01(a) or (b)).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment”, opposite such caption in the Assignment and Assumption pursuant to
which such Term A Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.  For
purposes of the definition of “Required Lenders”, the amount of each Term A
Lender’s Term A Commitment shall be deemed to be the Outstanding Amount of such
Term A Lender’s Term A Loans.

“Term A Facility” means, at any time, the aggregate amount of the Term A
Lenders’ Term A Commitments at such time.

“Term A Lender” means, at any time, each Lender having a Term A Commitment or a
Term A Loan at such time.

“Term A Loan” has the meaning specified in Section 2.01(b).

 

30


 

--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Trading With the Enemy Act” has the meaning specified in Section 7.10(b).

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Eurocurrency Rate Loan or Peso Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares or shares held by a
nominee holder) is at the time owned by such Person and/or one or more Wholly
Owned Subsidiaries of such person and (b) any partnership, association, joint
venture, limited liability company or other entity in which such Person and/or
one or more Wholly Owned Subsidiaries of such Person have a 100% Equity Interest
at such time.

“WH Capital” means WH Capital Corporation, a Nevada corporation and Wholly-Owned
Subsidiary of Holdings.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and

 

31


 

--------------------------------------------------------------------------------

Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.  (a) Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Exchange Rates; Currency Equivalents.  (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial

 

32


 

--------------------------------------------------------------------------------

statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

(b)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or a Peso
Rate Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Committed Borrowing, Eurocurrency Rate Loan, Peso Rate Loan or Letter
of Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

1.06Additional Alternative Currencies.  (a) The Borrowers may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
8:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
8:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.

(c)Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrowers and such currency shall thereupon be deemed for all purposes to be

 

33


 

--------------------------------------------------------------------------------

an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Borrowers.  Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

1.07Change of Currency.  (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.09Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

34


 

--------------------------------------------------------------------------------

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Committed Loans.  

(a)Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each such loan, a “Revolving Credit Loan”) to
each Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period in an aggregate amount
for all the Borrowers not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Committed Borrowing of Revolving Credit Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, (iii) the aggregate Outstanding Amount of all Revolving Credit Loans
made to HIL shall not exceed the HIL Sublimit and (iv) the aggregate Outstanding
Amount of all Revolving Credit Loans denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit.  Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, each Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit
Loans may be Base Rate Loans, Eurocurrency Rate Loans or Peso Rate Loans, as
further provided herein.  The Revolving Credit Loans to each Borrower shall be
the sole and several liability of that Borrower and the other Borrowers shall
not be co-obligors or have any joint liability for such Loans (except to the
extent that any liability is derived by the other Borrowers as Guarantors of the
Obligations of that Borrower).

(b)Subject to the terms and conditions set forth herein, each Term A Lender
severally agrees to make a single loan (each, a “Term A Loan”) to Holdings on
the Restatement Effective Date in an amount not to exceed such Term A Lender’s
Term A Commitment.  The Committed Borrowing of Term A Loans on the Restatement
Effective Date shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Applicable Percentage of the Term A
Facility.  In the event that the aggregate amount of Term A Loans requested by
Holdings to be made on the Restatement Effective Date is less than the aggregate
amount of the Term A Facility, the aggregate amount of the Term A Facility shall
be reduced by an amount sufficient to cause (x) the Term A Facility to be equal
to such aggregate amount of Term A Loans, and (y) each Term A Lender’s Term A
Commitment to be an amount equal to the Term A Loans made by such Term A Lender
on the Restatement Effective Date. Amounts borrowed under this Section 2.01(b)
and repaid or prepaid may not be reborrowed.  Term A Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.  The Term A Loans
shall be the sole and several liability of Holdings, and the other Borrowers
shall not be co-obligors or have any joint liability for, the Term A Loans
(except to the extent that any liability is derived by the other Borrowers as
Guarantors of the Obligations of Holdings).  All Term A Loans shall be
denominated in Dollars, and each Term A Lender hereby agrees and acknowledges
that notwithstanding the provisions of Section 10.01 or Section 1.06, any
determination made pursuant to Section 1.06 in respect of any additional
Alternative

 

35


 

--------------------------------------------------------------------------------

Currencies shall be made solely by the Revolving Credit Lenders and without any
right of approval by any Term A Lender.

2.02Borrowings, Conversions and Continuations of Committed Loans.  (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans and Peso Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than (i) 10:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, (ii) 10:00
a.m. four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies or of Peso Rate
Loans, and (iii) 9:00 a.m. on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if a Borrower wishes to request
Eurocurrency Rate Loans under either Facility having an Interest Period other
than one day, one week or one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 10:00 a.m. (i) four Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days (or
six Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Lenders under such Facility of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 10:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders under the
applicable Facility.  Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of such Borrower.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or Peso Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the applicable Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans or Pesos Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, (vii) the identity of the applicable Borrower, and (viii) whether the
applicable Borrower is requesting a Borrowing,

 

36


 

--------------------------------------------------------------------------------

conversion or continuation of Revolving Credit Loans or of Term A Loans.  If the
applicable Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars.  If the applicable Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the applicable Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans or Peso Rate Loans in their original currency with an
Interest Period of one month, in the case of Eurocurrency Rate Loans, or
twenty-eight or thirty days, in the case of Peso Rate Loans (and in accordance
with the definition of Interest Period).  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  If
a Committed Loan Notice fails to specify the identity of the applicable
Borrower, then the Committed Loans so requested shall be made to the Borrower
submitting such Committed Loan Notice; provided, however, that in the case of a
failure to identify the applicable Borrower in the case of a request for a
continuation of Committed Loans, such Loans shall be continued as Loans made to
the Borrower to which such Loans were initially made.  No Committed Loan may be
converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 12:00 noon, in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is to be made on the Restatement Effective Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company or the other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the applicable Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing of Revolving Credit Loans denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such

 

37


 

--------------------------------------------------------------------------------

Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan or a Peso Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Revolving Lenders or
the Required Term A Lenders, as applicable, and the Required Revolving Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans or
Peso Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d)The Administrative Agent shall promptly notify the Company and the applicable
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans or Peso Rate Loans upon determination of such interest rate.  At any
time that Base Rate Loans are outstanding under any Facility, the Administrative
Agent shall notify the Company and the Lenders under such Facility of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

2.03Letters of Credit.  (a) The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower or Subsidiary, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of any Borrower or Subsidiary and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Percentage
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of
all L/C Obligations denominated in Alternative Currencies shall not exceed
$100,000,000.  Each request by a Borrower for the issuance or amendment of a

 

38


 

--------------------------------------------------------------------------------

Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Restatement Effective Date shall be subject to and governed by the
terms and conditions hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Required Revolving Lenders have
approved such expiry date.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

 

39


 

--------------------------------------------------------------------------------

(D)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E)the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F)a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with the Borrowers or such Revolving Credit
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.  

 

40


 

--------------------------------------------------------------------------------

Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the applicable Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

 

41


 

--------------------------------------------------------------------------------

(iii)If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the applicable Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof.  In the case of any reimbursement
of a drawing under a Letter of Credit denominated in an Alternative Currency,
the L/C Issuer shall notify the applicable Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 3:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit, to the extent the relevant Borrower has received notice that such
payment is to be made by 8:00 a.m. on such date or, in the event such notice is
received after 8:00 a.m. on such date by not later than 12:00 p.m. on the next
succeeding Business Day (each such date, an “Honor Date”), the applicable
Borrower shall reimburse the L/C Issuer through the

 

42


 

--------------------------------------------------------------------------------

Administrative Agent in an amount equal to the Dollar Equivalent of the amount
of such drawing and in Dollars.  If the applicable Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Percentage thereof.  In such
event, the applicable Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 10:00 a.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan
under the Revolving Credit Facility to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such

 

43


 

--------------------------------------------------------------------------------

Lender’s Applicable Revolving Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, any Borrower, any Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
applicable Borrower of a Committed Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Committed Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.  

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving

 

44


 

--------------------------------------------------------------------------------

Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the applicable Borrower or any
waiver by the L/C Issuer which does not in fact materially prejudice the
applicable Borrower;

(v)any honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the

 

45


 

--------------------------------------------------------------------------------

date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary thereof
or in the relevant currency markets generally; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary thereof.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer.  Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Revolving Credit Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, the Required Revolving Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude any Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, a Borrower

 

46


 

--------------------------------------------------------------------------------

may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
such Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.  

(g)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to any Borrower for, and the L/C Issuer’s rights and
remedies against the Borrowers shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.  Each Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Revolving
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued for its account equal to the Applicable Rate times
the Dollar Equivalent of the daily amount available to be drawn under any such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.18(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the
fifth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of

 

47


 

--------------------------------------------------------------------------------

Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Each Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued for its
account, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the fifth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  In
addition, each Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit issued for the account of such Borrower as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower that requested the issuance of
such Letter of Credit shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit.  Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(l)Letter of Credit Reporting.  On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of all outstanding Letters
of Credit issued by such L/C Issuer.

2.04Swing Line Loans.  (a) The Swing Line.  Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Company from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Credit

 

48


 

--------------------------------------------------------------------------------

Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Credit Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and provided, further, that the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 12:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 1:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Committed Loan under the Revolving Credit Facility in an amount
equal to such Revolving Credit Lender’s Applicable

 

49


 

--------------------------------------------------------------------------------

Revolving Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Company with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 10:00 a.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Company under the Revolving Credit Facility in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing.  If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the Swing Line Lender submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

50


 

--------------------------------------------------------------------------------

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d)Repayment of Participations.  

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Percentage
thereof in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Percentage shall be solely for the account
of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.  (a) Any Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by

 

51


 

--------------------------------------------------------------------------------

the Administrative Agent not later than 8:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies or of Peso Rate Loans, and (C) on
the date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies or
of Peso Rate Loans shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment, the Type(s) of Committed Loans to be
prepaid, whether the Loans to be prepaid are Term A Loans or Revolving Credit
Loans and, if Eurocurrency Rate Loans or Peso Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender under the applicable Facility of its receipt of each such notice,
and of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that not more than two times per
fiscal year, such notice, if accompanied by a commitment reduction notice in
accordance with Section 2.06, may state that it is conditioned upon the
effectiveness of other credit facilities or the incurrence of other
Indebtedness, the consummation of a particular Disposition or the occurrence of
a Change of Control, in which case such notice may be revoked by the applicable
Borrower(s) (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied.  Any prepayment of a
Eurocurrency Rate Loan or Peso Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Each such prepayment shall be applied to the
Committed Loans of the Lenders under the applicable Facility in accordance with
their respective Applicable Percentages.  Each prepayment of the outstanding
Term A Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof on a pro-rata basis.

(b)The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $1,000,000.  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)If the Administrative Agent notifies the Company at any time that the Total
Revolving Outstandings at such time exceed an amount equal to 110% of the
Aggregate Revolving Commitments then in effect, then, within three Business Days
after receipt of such notice, the Borrowers shall prepay Revolving Credit Loans
and/or Swing Line Loans and/or any applicant Borrower shall Cash Collateralize
the L/C Obligations in an aggregate amount sufficient to reduce the Total
Revolving Outstandings as of such date of payment to an amount

 

52


 

--------------------------------------------------------------------------------

not to exceed 100% of the Aggregate Revolving Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.17(a)(ii), the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Revolving
Credit Loans and Swing Line Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.  The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

(d)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 110% of the Alternative
Currency Sublimit then in effect, then, within three Business Days after receipt
of such notice, one or more Borrowers shall prepay its Revolving Credit Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

2.06Termination or Reduction of Commitments.  The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit,
the HIL Sublimit, the Designated Borrower Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments.  Except as set
forth in clause (iv) above, the amount of any such Aggregate Revolving
Commitment reduction shall not be applied to any Sublimit unless otherwise
specified by the Company.  Any reduction of the Aggregate Revolving Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Revolving Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.  Not more than two times per fiscal year, a
notice to reduce the Aggregate Revolving Commitments hereunder may state that it
is conditioned upon the effectiveness of other credit facilities or the
incurrence of other Indebtedness, the consummation of a particular Disposition
or the occurrence of a Change of Control, in which case such notice may be
revoked by the applicable Borrower(s) (by notice to the Administrative Agent on
or prior to the specified commitment reduction date) if such condition is not
satisfied.

 

53


 

--------------------------------------------------------------------------------

2.07Repayment of Loans.  

(a)Each Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date the aggregate principal amount of Revolving Credit Loans made to such
Borrower outstanding on such date.  

(b)The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

(c)Holdings shall repay to the Term A Lenders on the last day of each March,
June, September and December, commencing on December 31, 2012, aggregate
principal amounts equal to (i) 2.50% of the original principal amount of the
Term A Facility after giving effect to the Borrowing of Term A Loans on the
Restatement Effective Date, in the case of the payments payable on December 31,
2012, and on March 31, June 30 and September 30, 2013, (ii) 3.75% of the
original principal amount of the Term A Facility after giving effect to the
Borrowing of Term A Loans on the Restatement Effective Date, in the case of the
payments payable on December 31, 2013, and on March 31, June 30 and September
30, 2014, and (iii) 5.00% of the original principal amount of the Term A
Facility after giving effect to the Borrowing of Term A Loans on the Restatement
Effective Date, in the case of the payments payable on December 31, 2014 and
thereafter; provided, that such amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05(a); provided, further, that the final principal repayment
installment of the Term A Loans shall be repaid on the Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

2.08Interest.  Interest shall accrue on the Loans, and each Borrower shall pay
interest on its Loans, as follows:  (a) Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Peso Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Peso Rate for such Interest Period plus the Applicable
Rate; (iii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or

 

54


 

--------------------------------------------------------------------------------

otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Aggregate Revolving Commitments
exceed the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.18.  For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the commitment
fee.  The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
fifth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)Other Fees.  (i) The Borrowers shall pay to MLPFS and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

55


 

--------------------------------------------------------------------------------

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Revolving Credit Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, Holdings or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by
Holdings as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, each Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under
Article VIII.  The Borrowers’ obligations under this paragraph shall survive for
90 days following the termination of the Aggregate Commitments and the repayment
of all other Obligations hereunder.

2.11Evidence of Debt.  (a) The Credit Extensions made by each Lender to each
Borrower shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to each Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of each Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note with respect to any Facility, which
shall evidence such Lender’s Loans to such Borrower under such Facility in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

56


 

--------------------------------------------------------------------------------

(b)In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.  (a) General.  All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Revolving Credit Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 12:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Revolving Credit Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 11:00 a.m., in the case of payments in Dollars, or (ii) after
the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)(i)     Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans or Peso Rate
Loans (or, in the case of any Committed Borrowing of Base Rate Loans, prior to
9:00 a.m. on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the

 

57


 

--------------------------------------------------------------------------------

Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its

 

58


 

--------------------------------------------------------------------------------

corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14Designated Borrowers.  (a) The Company may at any time, upon not less than
ten Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Material Subsidiary of Holdings (an “Applicant
Borrower”) as a Designated Borrower to receive

 

59


 

--------------------------------------------------------------------------------

Revolving Credit Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit F (a
“Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the Revolving Credit Facility the Administrative Agent and the Revolving
Credit Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Revolving Lenders in their
sole discretion, and Notes signed by such new Borrowers to the extent any
Revolving Credit Lenders so require.  If the Administrative Agent and each
Revolving Credit Lender agrees that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit G (a “Designated Borrower Notice”) to the Company and the
Revolving Credit Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Revolving Credit Lenders agrees to permit such Designated Borrower
to receive Revolving Credit Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice or Letter of Credit Application may be submitted by or
on behalf of such Designated Borrower until the date five Business Days after
such effective date.

(b)The Obligations of the Company and each Designated Borrower shall be several
but not joint in nature.  

(c)Each Subsidiary of Holdings that becomes a “Designated Borrower” pursuant to
this Section 2.14 hereby irrevocably appoints Holdings as its agent for  the
giving and receipt of notices.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d)The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Revolving
Credit Lenders of any such termination of a Designated Borrower’s status.

2.15Intentionally Omitted.

2.16Release of Collateral Upon Change in Debt Rating.  On or after any date (a
“Ratings Increase Date”) on which the Debt Rating from S&P shall be BBB- or
higher or the Debt Rating from Moody’s shall be Baa3 or higher, then, unless the
Debt Rating from S&P is BB or lower or the Debt Rating from Moody’s is Ba2 or
lower, upon the request of the Company or Holdings, the Administrative Agent
shall promptly release all Liens securing the Collateral

 

60


 

--------------------------------------------------------------------------------

and, at the Borrowers’ expense, execute and deliver to each Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Collateral from the assignment and security interest granted under the
Collateral Documents.

2.17Cash Collateral.  (a) Certain Credit Support Events.  

(i)If (A) the L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, (B) as
of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, (C) any Borrower shall be required to provide Cash
Collateral pursuant to Section 8.02(c), or (D) there shall exist a Defaulting
Lender, each Borrower shall immediately (in the case of clause (C) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in respect of
its respective Obligations in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (D) above, after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender)..

(ii)In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 110% of
the Letter of Credit Sublimit then in effect, then, within five Business Days
after receipt of such notice, one or more Borrowers shall Cash Collateralize its
or their L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.  The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral pursuant to this clause (ii), request
that additional Cash Collateral be provided in order to protect against the
results of exchange rate fluctuations.

(b)Grant of Security Interest.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all reasonable, documented and
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

61


 

--------------------------------------------------------------------------------

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement (but subject to Section 2.17(d) below), Cash Collateral provided under
any of this Section 2.17 or Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect
of Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.18Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term A Lenders” and Section 10.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future

 

62


 

--------------------------------------------------------------------------------

Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.17;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)Certain Fees.  

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Revolving Credit Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans

 

63


 

--------------------------------------------------------------------------------

that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitments) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the applicable Borrower shall have otherwise notified the Administrative
Agent at such time, the applicable Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause any Non-Defaulting Lender’s Applicable Revolving
Percentage of the Total Revolving Outstandings to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders (plus any loss, cost or
expense contemplated by Section 3.05 in the case of any such purchase of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan) or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no

 

64


 

--------------------------------------------------------------------------------

change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Borrower or the Administrative Agent shall be required by any
applicable Laws, including the Code, to withhold or deduct any Taxes, including
United States Federal backup withholding and withholding taxes, from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting or duplicating the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes attributable to (i) the Loans made to such Borrower or (ii) payments to
the Lenders pursuant to the Loan Documents to the relevant Governmental
Authority in accordance with applicable Laws, except regarding Luxembourg
registration duties (droits d’enregistrement) for any Luxembourg Tax payable due
to a registration, submission or filing by the Administrative Agent or a Lender
of the Loan Documents where such registration, submission or filing is or was
not made during the continuance of an Event of Default and required to maintain
or preserve the rights of the Administrative Agent or the Lenders under the Loan
Documents.

(c)Tax Indemnifications.  (i) Without limiting or duplicating the provisions of
subsection (a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed or

 

65


 

--------------------------------------------------------------------------------

asserted on or attributable to any payment by or on account of any obligation of
any Loan Party under any Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by such Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Each Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall contain calculations setting forth such payment
or liability in reasonable detail and be conclusive absent manifest error.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the Administrative
Agent) incurred by or asserted against such Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d)Evidence of Payments.  Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or

 

66


 

--------------------------------------------------------------------------------

when reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Company or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes, (B)
if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

(ii)Without limiting the generality of the foregoing, with respect to any
Borrower that is resident for tax purposes in the United States,

(A)any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I)executed originals of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party and such other documentation as required under the
Code,

(II)executed originals of Internal Revenue Service Form W-8ECI (or successor
form),

(III)executed originals of Internal Revenue Service Form W-8IMY (or successor
form) and all required supporting documentation,

 

67


 

--------------------------------------------------------------------------------

(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN (or
successor form), or

(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii)Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.  In furtherance of the foregoing, each
Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent of its legal inability to do so.

(iv)Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer

 

68


 

--------------------------------------------------------------------------------

determines, in its reasonable discretion, that it has received a refund or
credit of any Taxes or Other Taxes (whether paid directly to the Lender or the
Administrative Agent, as applicable, or applied to reduce another tax
liability)  as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts pursuant to this Section, it
shall pay to such Borrower an amount equal to such refund or credit (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or an Alternative Currency) or Peso Rate Loans, or to determine or
charge interest rates based upon the Eurocurrency Rate or the Peso Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or Peso
Rate Loans in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans or
Peso Rate Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans or Peso Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Rate Loans or Peso Rate
Loans, and (y) if such notice asserts the illegality of such Lender determining
or charging interest

 

69


 

--------------------------------------------------------------------------------

rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.  For purposes of determining the Peso Rate, (i) in the
event the TIIE Rate ceases to be quoted, is not known at the time on which the
Peso Rate must be determined, or is otherwise not available at such time for any
reason, then the “Peso Rate” shall be calculated using the CETES Rate as a
substitute interest rate for the TIIE rate; and (ii) in the event each of the
TIIE Rate and the CETES Rate ceases to be quoted, is not known at the time on
which the Peso Rate must be determined, or is otherwise not available at such
time for any reason, then the “Peso Rate” shall be calculated using the CCP Rate
as a substitute interest rate for the TIIE Rate and the CETES Rate.

As used in this Section, the following terms shall have the meanings set forth
below:

“CETES Rate” means, for any Interest Period with respect to a Peso Rate Loan,
the rate equal to the Federal Treasury Certificates Rate for a twenty-eight day
period, as published by Banco de Mexico in the Official Daily of the Federation
on the most recent date prior to the Business Day on which such Interest Period
is to commence.

“CCP Rate” means, for any Interest Period with respect to a Peso Rate Loan, the
rate equal to the cost for capturing liabilities denominated in Pesos for a
thirty-day period, as published by Banco de Mexico (as the representative rate
of Mexican Multiple Banking

 

70


 

--------------------------------------------------------------------------------

Institutions) in the Official Daily of the Federation on the Business Day on
which such Interest Period is to commence.

3.04Increased Costs; Reserves on Eurocurrency Rate Loans.  (a) Increased Costs
Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

(ii)subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan or Peso Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 or
any Excluded Tax);

(iii)result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans or
Peso Rate Loans; or

(iv)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans or Peso Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or Peso Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the

 

71


 

--------------------------------------------------------------------------------

L/C Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the applicable Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall contain
calculations setting forth such payment or liability in reasonable detail and be
conclusive absent manifest error.  The Company shall pay (or cause the
applicable Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Additional Reserve Requirements.  The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency or Peso funds or deposits (currently known as
“Eurocurrency liabilities” or “Peso liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan or Peso Loan (as
applicable) equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans or
Peso Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs

 

72


 

--------------------------------------------------------------------------------

from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;

(c)any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)any assignment of a Eurocurrency Rate Loan or Peso Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Company pursuant to Section 10.13;

but excluding any loss of anticipated profits and including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The Company shall also pay (or cause the applicable
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan and each Peso Rate Loan made by it at the Peso Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.  (a) Designation of a
Different Lending Office.  If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer,

 

73


 

--------------------------------------------------------------------------------

such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Company hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension on Restatement Effective Date.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension on the Restatement Effective Date is subject to satisfaction of the
conditions precedent set forth in the First Amendment.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or Peso Rate Loans) is subject to the following
conditions precedent:

(a)The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01,
respectively.

(b)No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

74


 

--------------------------------------------------------------------------------

(d)If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Peso Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Sections 5.12 and 5.18, each Borrower represents
and warrants to the Administrative Agent and the Lenders that:

5.01Existence, Qualification and Power.  Each Loan Party (a) is duly organized,
incorporated or formed, (b) is validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
(to the extent such concepts are relevant under the laws of the relevant
jurisdiction), (c) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (d) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (c)(i) or (d), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries except for conflicts,
breaches and payments that could not reasonably be expected to result in a
Material Adverse Effect or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject except for conflicts, breaches and payments that could not
reasonably be

 

75


 

--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect; (c) violate any Law except for
violations that could not reasonably be expected to result in a Material Adverse
Effect; or (d) result in the creation or imposition of any Lien, except Liens
created under the Loan Documents.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) the authorizations, approvals, actions,
notices and filings listed on Schedule 5.03, all of which have been duly
obtained, taken, given or made and are in full force and effect, (ii) filings
necessary to perfect (or, in the case of equity interests of Foreign
Subsidiaries, create or enforce) Liens created under the Loan Documents, (iii)
notices, filings and the payment of appropriate stamp or other duties in
connection with the enforcement of this Agreement and other Loan Documents
against any Foreign Obligor in their jurisdiction of organization and (iv)
consents, approvals, registrations, filings or actions the failure of which to
obtain or perform could not reasonably be expected to result in a Material
Adverse Effect.  

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (b) the Foreign Obligor
Enforceability Exceptions.

5.05Financial Statements; No Material Adverse Effect.  (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(b)The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated March 31, 2012, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

76


 

--------------------------------------------------------------------------------

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as disclosed in
Schedule 5.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  

5.07No Default.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08Ownership of Property; Liens.  Each Borrower and each of its respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real and personal property necessary or used in the
ordinary conduct of its business and purported to be owned or leased by such
Borrower or Subsidiary, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrowers and their Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

5.09Environmental Compliance.  The Borrowers and their Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrowers reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts (after giving effect to any self-insurance),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Borrower or the applicable Subsidiary operates.

5.11Taxes.  The Loan Parties have filed all federal, state and other material
tax returns and reports required to be filed, and have paid all taxes shown
thereon as being due and payable, except (i) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) to the
extent that non-payment thereof could not reasonably be expected to result in a
Material Adverse Effect.  Except as otherwise disclosed on Schedule 5.11, there
is no tax assessment proposed in writing against any Loan Party that would, if
made, have a Material Adverse Effect.  Neither any Borrower nor any Subsidiary
thereof is party to any tax sharing agreement.

 

77


 

--------------------------------------------------------------------------------

5.12ERISA Compliance.  (a) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws except for such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification, except, in each case, for such
determination of disqualification or loss of qualification which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except, in each case, for such failure to contribute or application for waiver
as could not reasonably expected to have a Material Adverse Effect.

(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i)  No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to result in a Material Adverse Effect; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) that could reasonably be
expected to result in a Material Adverse Effect; (iv) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that could reasonably be expected to result
in a Material Adverse Effect; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA that could reasonably be expected to result in a Material
Adverse Effect.

5.13Subsidiaries; Equity Interests.  The Borrowers have no Subsidiaries on the
Restatement Effective Date, other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned, as of the Restatement Effective Date, by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except
Permitted Liens.  As of the Restatement Effective Date, the Borrowers have no
equity investments in any other corporation or entity other than (1) those
specifically disclosed in Part (b) of Schedule 5.13, and (2) equity investments
having an aggregate value at any time of no more than $10,000,000.

5.14Margin Regulations; Investment Company Act.  (a) No Borrower is engaged or
will engage, principally or as one of its important activities, in the business
of

 

78


 

--------------------------------------------------------------------------------

purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  

(b)No Borrower, no Person Controlling any Borrower and no Subsidiary of any
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15Disclosure.  Each Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other written information (other than projected financial information, and other
forward looking information and information of a general economic or industry
specific nature), when taken as a whole with all other information, when
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contained any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Holdings represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; and provided, further that, with respect to any
financial statements not constituting projected financial information, Holdings
only represents that such financial statements present fairly in all material
respects the consolidated financial condition of the applicable Persons as of
the dates indicated.

5.16Compliance with Laws.  Each Loan Party is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17Taxpayer Identification Number; Other Identifying Information.  The true and
correct U.S. taxpayer identification number of the Company and each other
Domestic Subsidiary party to a Loan Document as of the Restatement Effective
Date, is set forth on Schedule 10.02.  The true and correct unique
identification number of each of Holdings, HIL and each other Foreign Obligor
that has been issued by its jurisdiction of organization and the name of such
jurisdiction, as of the Restatement Effective Date, are set forth on
Schedule 5.17.

5.18Representations as to Foreign Obligors.  Each of Holdings and HIL represents
and warrants to the Administrative Agent and the Lenders that:

(a)It is, and each other Person that is a Foreign Obligor as of the Restatement
Effective Date is, to the extent the concept is applicable in the relevant
jurisdiction, subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party (collectively as to each such party, the “Applicable

 

79


 

--------------------------------------------------------------------------------

Foreign Obligor Documents”), and the execution, delivery and performance by it
and by each other Person that is a Foreign Obligor as of the Restatement
Effective Date of the Applicable Foreign Obligor Documents constitute and will
constitute, to the extent the concept is applicable in the relevant
jurisdiction, private and commercial acts and not public or governmental
acts.  None of Holdings or HIL or any other Person that is a Foreign Obligor as
of the Restatement Effective Date nor any of their respective property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such party is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which Holdings, HIL and each other Person that is a
Foreign Obligor as of the Restatement Effective Date are each incorporated or
organized and existing for the enforcement thereof against such party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
or admissibility in evidence of the Applicable Foreign Obligor Documents,
subject to the exceptions on the enforceability thereof described in Section
5.04 (including, without limitation, the Foreign Obligor Enforceability
Exceptions) and any requirement under local law that the applicable Foreign
Obligation Document, prior to admission into any relevant foreign court, be
translated into any language required by such court.  It is not necessary to
ensure the legality, validity, enforceability, or admissibility in evidence of
the Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced, (ii) any charge or tax as has been timely paid, (iii) any stamp duty
imposed by the Cayman Islands or other jurisdiction in the event that the Loan
Documents are executed in, or thereafter brought to, the Cayman Islands or such
other jurisdiction for enforcement or otherwise and (iv) in case of presentation
of any Loan Documents, either directly or by way of reference to a Luxembourg
court or autorité constituée, where such court or autorité constituée may
require registration of all or part of the Loan Documents with the
Administration de l'Enregistrement et des Domaines in Luxembourg, registration
duties at a fixed rate of EUR 12 or at an ad valorem rate depending on the
nature of the Loan Documents may become due and payable.

(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which Holdings, HIL or any other Person that is a
Foreign Obligor as of the Restatement Effective Date is organized and existing
either (i) on or by virtue of the execution or delivery of the Applicable
Foreign Obligor Documents or (ii) on any payment to be made by such party
pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by Holdings, HIL and each other Person that is a Foreign
Obligor as of the

 

80


 

--------------------------------------------------------------------------------

Restatement Effective Date are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Obligor is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

5.19Collateral Documents.  

(a)The provisions of the Collateral Documents are effective under the laws of
the State of New York to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties that are party to the Collateral Documents in the
Collateral described therein.

(b)Upon the filing of Financing Statements and the delivery of the certificates
representing the Pledged Equity, each as contemplated hereby or by the
Collateral Documents the Liens created by the Collateral Documents will be
perfected, to the extent such filings or the delivery of such certificates are
effective to perfect such Liens.

5.20Solvency.  The Borrowers and their Subsidiaries, together on a consolidated
basis, are Solvent.

5.21USA PATRIOT Act.  Each Loan Party is in compliance, in all material
respects, with the Act. 

5.22OFAC.  No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of Sanctions.

 

81


 

--------------------------------------------------------------------------------

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrowers shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)Annual.  As soon as available, but in any event within 90 days after the end
of each fiscal year of Holdings, (i) the consolidated balance sheet of Holdings
as of the end of such fiscal year and related consolidated statements of income,
cash flows and shareholders’ equity for such fiscal year, and notes thereto, all
prepared in a manner acceptable to the SEC and accompanied by an opinion of KPMG
LLP or other independent public accountants of recognized national standing
(which opinion shall not be qualified as to scope or contain any going concern
or other qualification), stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations, cash flows and changes in shareholders’ equity of Holdings and its
consolidated Subsidiaries as of the end of and for such fiscal year in
accordance with GAAP; and (ii) a management’s discussion and analysis of the
financial condition and results of operations for such fiscal year, as compared
to the previous fiscal year; and

(b)Quarterly.  As soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of Holdings,
(i) the consolidated balance sheet of Holdings as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in a manner acceptable to the SEC and accompanied by a certificate of a
Responsible Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
the date and for the periods specified in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes; and (ii) a
management’s discussion and analysis of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year.

6.02Certificates; Other Information.  Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings;

 

82


 

--------------------------------------------------------------------------------

(b)promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of any Borrower by independent accountants in
connection with the accounts or books of such Borrower or any Subsidiary
thereof, or any audit of any of them;

(c)at least once in any calendar year, and in any event within 60 days of the
date the below referenced budget or strategic plan, as the case may be, is
approved by the board of directors of Holdings, (i) an annual budget of Holdings
and its Subsidiaries in form reasonably satisfactory to the Administrative Agent
prepared by Holdings for each fiscal month of the fiscal year covered by such
budget prepared in detail and (ii) a strategic plan prepared in summary form;
and, in the case of the annual budget, such budget shall be prepared in detail
with appropriate presentation and discussion of the principal assumptions upon
which such budget is based, accompanied by the statement of a Responsible
Officer of Holdings to the effect that the budget is a reasonable estimate for
the period covered thereby (it being understood that actual results may vary
significantly from any such projected or forecasted results);

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of public debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture or similar document
governing such public debt securities and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(f)promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary thereof, or compliance with
the terms of the Loan Documents, as the Administrative Agent (or any Lender
through the Administrative Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which any Borrower posts such documents,
or provides a link thereto on such Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on such Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) each Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests such Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the
applicable Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in

 

83


 

--------------------------------------------------------------------------------

every instance Holdings or the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  

6.03Notices.  Promptly notify the Administrative Agent:

(a)of the occurrence of any Default (and the Administrative Agent will notify
each Lender upon its receipt of such notice);

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c)of the occurrence of any ERISA Event; and

(d)of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary thereof, other than pursuant to or
in connection with the implementation of or transition to International
Financial Reporting Standards, including any determination by Holdings referred
to in Section 2.10(b); and

(e)of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

84


 

--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action Holdings has taken and proposes to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable all obligations and liabilities to the extent the failure to do so could
reasonably be expected to result in a Material Adverse Effect, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Loan Party or (ii) the
non-payment thereof could not reasonably be expected to result in a Material
Adverse Effect; (b) all lawful claims which, if unpaid, would by law become a
Lien (other than a Permitted Lien) upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any grace periods or subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, if the non-payment thereof could reasonably be expected to result
in a Material Adverse Effect.

6.05Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, that, in any event, (i) each of the Company and
HIL maintain its legal existing and good standing under the Laws of the
jurisdiction in which such Borrower is organized as of the Restatement Effective
Date and (ii) Holdings maintains its legal existing and good standing under the
Laws of the jurisdiction in which Holdings is organized as of the Restatement
Effective Date or any other jurisdiction so long as (x) the change to such
jurisdiction would not have an adverse effect on the Lenders and (y) the change
to such jurisdiction shall have been approved by the Administrative Agent (such
approval not to be unreasonably withheld); (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) make all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrowers, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving

 

85


 

--------------------------------------------------------------------------------

effect to any self-insurance) as are customarily carried under similar
circumstances by such other Persons.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (or the foreign
equivalent thereof) consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Borrowers or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Borrower or such
Subsidiary, as the case may be.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and upon reasonable
advance notice (no more frequently than twice during any fiscal year of Holdings
and at the sole cost and expense of the Lenders unless a Default or Event of
Default shall have occurred and be continuing); provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

6.11Use of Proceeds.  Use the proceeds of (a) the Term A Loans made on the
Restatement Effective Date to repay Revolving Credit Loans outstanding on such
date and to pay accrued interest and fees, costs and expenses incurred in
connection with this Agreement and the Amendment (provided, that, to the extent
the proceeds of the Term A Loans exceed the aggregate outstanding amount of the
Revolving Credit Loans and such fees, costs and expenses, such proceeds shall be
used for general corporate or other purposes) and (b) all other Credit
Extensions for general corporate or other purposes, in each case not in
contravention of any Law or of any Loan Document.

6.12Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except to the extent where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

86


 

--------------------------------------------------------------------------------

6.13Additional Guarantors; Additional Collateral.  

(a)Subject to this Section 6.13 and except during a Ratings Increase Period or
to the extent the Administrative Agent and the Borrowers mutually agree that any
of the following is not commercially reasonable (taking into account the expense
of obtaining the same, the ability of the Company or any Domestic Subsidiary
thereof that is a Loan Party to obtain any necessary approvals or consents
required to be obtained under applicable law in connection therewith, and the
effectiveness and enforceability thereof under applicable law), with respect to
any assets acquired after the Restatement Effective Date by the Company or any
Domestic Subsidiary thereof that is a Loan Party that are intended to be subject
to the Lien created by any of the Collateral Documents but that are not so
subject, and with respect to any assets held by the Company or any Domestic
Subsidiary thereof that is a Loan Party on the Restatement Effective Date not
made subject to a Lien created by any of the Collateral Documents but of a type
intended to be subject to the Lien created by the applicable Collateral
Documents (but, in any event, excluding any assets described in
Section 6.13(b)), promptly (and in any event within 60 days after the
acquisition thereof or upon the Administrative Agent’s request): (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
properties or assets, subject to no Liens other than Permitted Liens and (ii)
file or cause to be filed financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent and as necessary to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with all applicable requirements of Law.  The Company or any such
Domestic Subsidiary that is a Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent shall require to confirm the validity of the Lien of
Collateral Documents against such after-acquired properties or assets, and such
assets held on the Restatement Effective Date not made subject to a Lien created
by any of the Collateral Documents.

(b)To the extent the Administrative Agent and the Borrowers mutually agree that
any of the following is commercially reasonable (taking into account the expense
(including taxes) of obtaining the same, the ability of the Borrowers or the
relevant Subsidiary to obtain any necessary approvals or consents required to be
obtained under applicable law in connection therewith, and the effectiveness and
enforceability thereof under applicable law):

(i)with respect to any person that becomes, after the Restatement Effective
Date, a Domestic Subsidiary Guarantor, promptly, and in any event no later than
60 days after each such person becomes a Domestic Subsidiary Guarantor, shall
cause (A) such Domestic Subsidiary Guarantor  to become a Guarantor by executing
a joinder instrument to the Domestic Subsidiary Guaranty and, except during a
Ratings Increase Period, a “Pledgor” under the Security Agreement by executing a
joinder instrument thereto, each in form and substance reasonably satisfactory
to the Administrative Agent and (B) except during a Ratings Increase Period, the
holder of the Equity Interests of such Domestic Subsidiary Guarantor, and the
Domestic Subsidiary Guarantor, to deliver to the Administrative Agent the
certificates (if any) representing the Equity Interests of the Domestic
Subsidiary Guarantor and any certificated Equity Interests constituting
Collateral then held by the Domestic Subsidiary Guarantor

 

87


 

--------------------------------------------------------------------------------

(provided, that, in no event shall the any certificated Equity Interests be
required to be pledged if such pledge is illegal under applicable law and no
reasonable alternative structure can be devised having substantially the same
effect as such pledge that would not be illegal under applicable law), together
with undated stock powers executed and delivered in blank by a duly authorized
officer of the relevant parent company, as the case may be; and

(ii)with respect to any person that becomes, after the Restatement Effective
Date, a Foreign Subsidiary Guarantor, promptly, and in any event no later than
60 days after each such person becomes a Foreign Subsidiary Guarantor shall
cause such Foreign Subsidiary Guarantor to become a Guarantor by executing (A) a
joinder instrument to the Foreign Subsidiary Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent; and, in connection
therewith, any such joinder instrument may contain such modifications to the
Foreign Subsidiary Guaranty as the Administrative Agent (in consultation with
the Borrowers) shall deem necessary or appropriate to take into account any
legal restrictions of the jurisdiction in which such Foreign Subsidiary
Guarantor is organized, provided such modifications do not expand the scope of
debt guaranteed pursuant to the Foreign Subsidiary Guaranty.

(c)Notwithstanding anything to the contrary contained herein, 66% of the Equity
Interests of any Foreign Subsidiary (and 100% of the Equity Interests of any
Domesticated Foreign Subsidiary) (exclusive, however, of any Immaterial
Subsidiary) shall be subject to a Lien or be required to be pledged under the
applicable Loan Document (except to the extent the Administrative Agent and the
Borrowers mutually agree that such Lien or pledge is not commercially reasonable
(taking into account the expense, including taxes, of obtaining the same, the
ability of the Company or such Subsidiary to obtain any necessary approvals or
consents required to be obtained under applicable law in connection therewith,
and the effectiveness and enforceability thereof under applicable law)); and, in
any event, no Loan Party shall be required to deliver any supplemental Loan
Document to give effect to this clause (c) that is governed by any law other
than the laws of the United States or any political subdivision of any thereof.

(d)At any time upon request of the Administrative Agent but except during a
Ratings Increase Period, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, Security
Agreement Supplements, intellectual property agreement supplements and other
Collateral Documents; provided, that, notwithstanding any other provision of the
Loan Documents, no Loan Party shall be required to (x) take any action to
perfect the Liens created under the Security Agreement, other than the filing of
appropriate UCC1 financing statements and the delivery of certificated
securities (if any) evidencing the Equity Interests of a Subsidiary thereof, the
equity securities of which comprise an item of the Collateral (subject however
to the preceding clause (c) and any limitations under the Security Agreement) or
(y) otherwise execute and deliver any instrument or agreement governed by the
laws of any jurisdiction other than the United States or a political subdivision
thereof.

6.14Further Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or

 

88


 

--------------------------------------------------------------------------------

recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, certificates, assurances and other instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably require
from time to time in order to  carry out more effectively the purposes of the
Loan Documents.

6.15Ratings Decrease Following Release of Collateral.  On or after any date (a
“Ratings Decrease Date”) occurring after the release of any Liens pursuant to
Section 2.16 and on which the Debt Rating from S&P shall be BB+ or lower and the
Debt Rating from Moody’s shall be Ba1 or lower, the Company shall

(a)within 30 days after such Ratings Decrease Date, furnish to the
Administrative Agent a duly completed Perfection Certificate duly executed and
delivered by the Company and each Domestic Subsidiary Guarantor then in
existence,

(b)within 60 days after such Ratings Decrease Date, the Company shall, and (to
the extent the Administrative Agent and the Borrowers mutually agree that any of
the following is commercially reasonable (taking into account the expense
(including taxes) of obtaining the same, the ability of the Borrowers or the
relevant Subsidiary to obtain any necessary approvals or consents required to be
obtained under applicable law in connection therewith, and the effectiveness and
enforceability thereof under applicable law)) shall cause the Company and each
Domestic Subsidiary Guarantor, to the extent it has not already done so, to duly
execute and deliver to the Administrative Agent a Security Agreement and other
instruments of the type specified in Section 4.01(a)(iii)),

(c)within 60 days after such Ratings Decrease Date, deliver to the
Administrative Agent documents of the types referred to in clauses (iv) and
(v) of Section 4.01(a), all in form, content and scope reasonably satisfactory
to the Administrative Agent, and

(d)within 60 days after such Ratings Decrease Date, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (b), (c) and (d) above.

The foregoing provisions of Section 6.15 to the contrary notwithstanding, no
Loan Party that is (or proposed to be) a party to the Security Agreement shall
be required to (x) take any action to perfect any Liens created under the
Security Agreement, other than the filing of appropriate UCC1 financing
statements and the delivery of certificated securities (if any) evidencing the
Equity Interests of any Subsidiary thereof, the equity securities of which
comprise an item of the Collateral (subject however to the limitations set forth
herein and in the Security Agreement),or (y) otherwise execute and deliver any
instrument or agreement governed by the laws of any jurisdiction other than the
United States or a political subdivision thereof.

 

89


 

--------------------------------------------------------------------------------

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrowers shall not, nor shall they permit any Subsidiary to, directly or
indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (the “Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof, including Liens replacing such Liens
(“Replacement Liens”); provided that, (i) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase, except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with the refinancing thereof and
by an amount equal to any existing commitments unutilized thereunder; and (ii)
such Liens do not encumber any property other than the property subject thereto
on the Closing Date and (iii) any Lien securing Indebtedness in excess of (x)
$5,000,000 individually, or (y) $20,000,000 in the aggregate (when taken
together with all other Liens outstanding in reliance on this clause (b) that
are not set forth on Schedule 7.01) shall only be permitted in reliance on this
clause (b) to the extent that such Lien is listed on Schedule 7.01;

(c)Liens for Taxes, provided, that, in the case of Taxes of a Loan Party such
Taxes are not yet due and payable or delinquent or constitute Liens for Taxes
(including in respect of deposits made in respect of such Taxes) that are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(d)Liens in respect of property of a Loan Party or any Subsidiary thereof
imposed by law that were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business;

(e)Liens (other than any Lien imposed by ERISA or Section 401(a)(29) or 412(n)
or the Tax Code) (i) imposed by law or deposits made in connection therewith in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (including
obligations imposed by the applicable laws of foreign jurisdictions and
exclusive of obligations for the payment of borrowed money); or (iii) arising by
virtue of deposits made in the ordinary course of business to secure

 

90


 

--------------------------------------------------------------------------------

liability for premiums to insurance carriers; provided that, with respect to
clauses (i), (ii) and (iii)  above such Liens are set amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien;

(f)easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any real property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness and
(ii) individually or in the aggregate materially interfering with the conduct of
the business of Holdings or its Subsidiaries at such real property;

(g)Liens arising out of judgments or awards not resulting in an Event of Default
(including notices of lis pendens and associated rights) and in respect of which
judgments or awards the applicable Loan Party or other Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings;

(h)Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost  of the property being acquired on the date of acquisition;

(i)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower or any
Subsidiary thereof in the ordinary course of business in accordance with the
past practices of such Borrower or Subsidiary;

(j)bankers’ Liens, rights of set-off and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by a Borrower or any Subsidiary thereof, in each case granted (or
otherwise arising) in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements
(including any Cash Management Agreement), including those involving pooled
accounts and netting arrangements; provided that, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;

(k)Liens on assets of a Person (and its Subsidiaries) existing at the time such
Person or asset is acquired or merged with or into or consolidated with a
Borrower or any of its Subsidiaries (and not created in anticipation or
contemplation thereof), together with any Replacement Liens thereof; provided
that, such Liens do not extend to assets not subject to such Liens at the time
of acquisition (other than improvements thereon) and, in respect of a
Replacement Lien, such Liens do not encumber any property other than the
property subject thereto on the date such Person or asset is acquired or merged
with or into or consolidated with a Borrower or any of its Subsidiaries;

 

91


 

--------------------------------------------------------------------------------

(l)licenses of intellectual property (i) granted by any Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of such Borrower or
such Subsidiary and (ii) between or among any Borrower and\or any Subsidiaries
thereof;

(m)cash deposits required to secure obligations in respect of letters of credit
and bank Guarantees (i) actually outstanding on the Restatement Effective Date
and listed on Schedule 7.03, (ii) issued in respect of refinancings or renewals
permitted under Section 7.03(b) or (iii) issued in the ordinary course of
business in an aggregate amount not to exceed $150,000,000 at any time;

(n)restrictions on transfers of securities imposed by applicable securities
laws;

(o)Liens in favor of the financial institutions providing cash pooling services
to the Borrowers and/or their Subsidiaries; provided, that such Liens are
granted solely in the bank accounts that are the subject of such pooling
arrangements and the obligations secured thereby are limited to the obligations
arising under the pooling arrangements, including, without limitation, for the
fees and costs of the financial institutions providing such services;

(p)Liens securing Indebtedness permitted under Section 7.03(h) in an aggregate
amount not to exceed $150,000,000 at any time;

(q)Liens on Collateral (for so long as such Collateral is subject to the Lien of
the Collateral Documents) securing Indebtedness incurred pursuant to Section
7.03(j) in an aggregate amount not to exceed $150,000,000, so long as (i) such
Indebtedness shall be secured on an equal and ratable basis with the Liens
securing the Obligations pursuant to one or more intercreditor agreements
reasonably satisfactory to the Administrative Agent, (ii) such Indebtedness has
a stated maturity date not earlier than the Maturity Date and (iii) the
documentation governing such Indebtedness contains maintenance financial
covenants no more restrictive than those contained in this Agreement;

(r)other Liens on Collateral (for so long as such Collateral is subject to the
Lien of the Collateral Documents) securing Indebtedness incurred pursuant to
Section 7.03(j) so long as (i) such Liens are expressly junior to the Liens
securing the Obligations pursuant one or more intercreditor agreements
reasonably satisfactory to the Administrative Agent and (ii) the Indebtedness
secured thereby (x) is subordinated in right of payment to the prior payment in
full of the Obligations pursuant to the intercreditor agreement or agreements
referred to in clause (i) above, (y) has a stated maturity date after (and no
scheduled amortization prior to) the date six months after the Maturity Date and
(z) is governed by documentation containing terms and provisions no more
restrictive than those contained in this Agreement and otherwise reasonably
acceptable to the Administrative Agent;

(s)Liens on Indebtedness incurred pursuant to Section 7.03(g);

(t)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

92


 

--------------------------------------------------------------------------------

(u)Any interest or title of a lessor, sublessor, licensor or sublicensor by a
lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by Holdings or any Subsidiary as tenant, subtenant,
licensee or sublicense in the ordinary course of business, including, without
limitation, any assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens and
rights reserved in any lease for rent or for compliance with the terms of such
lease;

(v)Liens securing reimbursement obligations in respect of documentary letters of
credit or bankers acceptances, provided, that such Liens attach only to the
documents and goods covered thereby and the proceeds thereof;

(w)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(x)Liens on (i) any cash earnest money deposits made by Holdings or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder and (ii) cash relating to escrows established for an
adjustment in purchase price or liabilities or indemnities for Dispositions, to
the extent the relevant Disposition is permitted hereby;

(y)Liens arising in connection with the filing of Uniform Commercial Code (or
equivalent) financing statements solely as a precautionary measure in connection
with operating leases or the consignment of goods;

(z)Liens in favor of a trustee in an indenture relating to any Indebtedness to
the extent such Liens secure only customary compensation and reimbursement
obligations of such trustee;

(aa)Liens securing cash collateral in an aggregate amount not to exceed
$10,000,000 at any time granted to a financial counterparty to a Swap Contract
that is not a Hedge Bank in connection with the incurrence of Indebtedness
incurred pursuant to Section 7.03(e); and

(bb)Liens securing Indebtedness and other obligations in an amount not to exceed
$25,000,000 at any one time outstanding.  

7.02Investments.  Make any Investments, except:

(a)Investments held by a Borrower or any Subsidiary thereof in the form of cash
equivalents or short-term marketable debt securities;

(b)Investments arising in connection with the purchase and sale of marketable
securities to facilitate the repatriation of earnings by Foreign Subsidiaries
and Investments arising in connection with the payment of intercompany and other
obligations incurred in the ordinary course of business by Foreign Obligors;

(c)advances to officers, directors and employees of the Borrowers and their
Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes, in each case consistent with past practices;

 

93


 

--------------------------------------------------------------------------------

(d)Investments of any Borrower in any other Borrower or in any Wholly-Owned
Subsidiary and Investments of any Wholly-Owned Subsidiary in any Borrower or in
another Wholly-Owned Subsidiary;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business; Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; Investments received in
satisfaction of judgments, foreclosure of Liens or settlement of Indebtedness or
other obligations;

(f)Guarantees permitted by Section 7.03;

(g)Investments arising in connection with Swap Contracts permitted hereunder;

(h)Investments in respect of prepaid expenses, negotiable instruments held for
collection or lease, utility, workers’ compensation, performance and similar
deposits provided to third parties in the ordinary course of business;

(i)Investments constituting non-cash consideration received in connection with
Dispositions permitted by Section 7.05;

(j)other Investments so long as (i) both before and immediately after giving pro
forma effect to such Investment (x) no Default shall then exist and (y) the Loan
Parties shall be in compliance with Section 7.11 as of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
6.01 hereof and (ii) in the case of any purchase or other acquisition of capital
stock or other equity securities of another Person or any purchase or other
acquisition (in one transaction or a series of related transactions) of the
assets of another Person that constitute a business unit or all or substantially
all of the business of such Person, (x) the lines of business of the Person to
be (or the property of which is to be) so purchased or otherwise acquired shall
be substantially the same (or reasonably related to) lines of business as one or
more of the principal businesses of the Borrowers and their Subsidiaries in the
ordinary course and (y) any such newly-created or acquired Wholly-Owned
Subsidiary shall comply with the applicable requirements of Section 6.13.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof  and any refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to amortization, maturity
date, collateral (if any) and subordination (if any) of any such refinancing,
refunding, renewing or

 

94


 

--------------------------------------------------------------------------------

extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
(iii) any Indebtedness that is in excess of (x) $5,000,000 individually, or (y)
$20,000,000 in the aggregate (when taken together with all other Indebtedness
outstanding in reliance on this clause (b) that are not set forth on Schedule
7.03)) shall only be permitted in reliance on this clause (b) to the extent that
such Lien is listed on Schedule 7.03;

(c)Indebtedness of any Borrower to any other Borrower or any Wholly-Owned
Subsidiary and Indebtedness of any Wholly-Owned Subsidiary to any Borrower or
other Wholly-Owned Subsidiary;

(d)Guarantees of any Borrower or any Subsidiary thereof in respect of
Indebtedness otherwise permitted hereunder of a Borrower or any Wholly-Owned
Subsidiary;

(e)obligations (contingent or otherwise) of any Borrower or any Subsidiary
thereof existing or arising under any Swap Contract (together with any
Guarantees thereof), provided that (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(f)Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(h); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $150,000,000, plus such additional amounts as are hereafter required in
accordance with changes imposed by GAAP to be reflected as a Capital Lease
Obligation;

(g)Indebtedness of Foreign Subsidiaries other than a Loan Party and incurred for
working capital purposes;

(h)Indebtedness of a Borrower or any Subsidiary thereof incurred in respect of
bank guarantees, letters of credit or similar instruments to support local
regulatory, solvency, consumer requirements and tax disputes not to exceed
$150,000,000 in the aggregate at any time outstanding;

(i)Cash Management Obligations and other Indebtedness in respect of netting
services, cash pooling arrangements, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and other cash management
and similar arrangements in the ordinary course of business, and any Guarantees
thereof; and

 

95


 

--------------------------------------------------------------------------------

(j)other Indebtedness so long as both before and immediately after giving pro
forma effect to the incurrence of such Indebtedness (i) no Default shall then
exist and (ii) the Loan Parties shall be in compliance with Section 7.11 as of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01 hereof.

7.04Fundamental Changes.  Subject to Section 6.05(a)(ii), merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a)any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that except as set forth in clause (c) below, when any
Guarantor is merging with another Subsidiary, the continuing or surviving Person
shall be a Guarantor or shall become a Guarantor within the timeframe set forth
in Section 6.13;

(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that except as set forth in clause (c) below, if the transferor in such
a transaction is a Guarantor, then the transferee must either be a Borrower or a
Guarantor; and

(c)subject to Section 6.13, any Subsidiary may merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions, including pursuant to an insolvency
or other proceeding intended to adjudicate or preserve the rights of creditors)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, in each case so long as both before and
immediately after giving pro forma effect to such transaction or series of
transactions (i) no Default shall then exist and (ii) the Loan Parties shall be
in compliance with Section 7.11 as of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 hereof.

7.05Dispositions.  Make any Disposition, except:

(a)Dispositions of obsolete or worn out or surplus property, or otherwise no
longer used or useful, whether now owned or hereafter acquired, in the ordinary
course of business;

(b)Dispositions in the ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by a Borrower or any Subsidiary to another Borrower
or to a Wholly-Owned Subsidiary;

(e)Dispositions permitted by Section 7.04, or otherwise affected pursuant to an
Investment pursuant to Section 7.02, and the granting of Liens permitted under
Section 7.01;

 

96


 

--------------------------------------------------------------------------------

(f)Dispositions of Subsidiaries, or their property, that are not Loan Parties so
long as both before and immediately after giving pro forma effect to any such
Disposition (i) no Default shall then exist and (ii) the Loan Parties shall be
in compliance with Section 7.11 as of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 hereof; and

(g)Dispositions by the Borrowers and their Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $75,000,000.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a)each Subsidiary may make Restricted Payments to the Loan Parties and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b)each Subsidiary may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person;

(c)Holdings and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of other common Equity Interests; and

(d)Holdings may (i) declare or pay cash dividends to its shareholders and
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it so long as both before and immediately after giving pro forma effect to such
transaction or series of related transactions (i) no Default shall then exist,
(ii) the Consolidated Total Leverage Ratio as at the end of the fiscal quarter
of Holdings most recently ended for which financial statements have been
delivered pursuant to Section 6.01 shall not exceed 2.25 to 1.00 and (iii) the
Loan Parties shall be in compliance with Section 7.11(a) as of the end of the
fiscal quarter most recently ended for which financial statements have been
delivered pursuant to Section 6.01.

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto or any reasonable extension thereof.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Subsidiary as could reasonably be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (i) transactions between and among the Borrowers and their
Subsidiaries, (ii) Restricted Payments permitted by Section 7.06, (iii)
Dispositions permitted by Section 7.05, (iv)

 

97


 

--------------------------------------------------------------------------------

Investments permitted by Section 7.02 and (v) customary compensation and
indemnification may be paid to officers, directors, employees and distributors.

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Borrower or any Subsidiary thereof to make Restricted Payments to any
Borrower or any Guarantor or to otherwise transfer property to any Borrower or
any Guarantor, (ii) of any Borrower or any Subsidiary thereof to Guarantee the
Indebtedness of any Borrower or (iii) of any Borrower or any Subsidiary thereof
that is party to the Security Agreement to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(f) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) except as contemplated by Section 7.01(q) and (r),
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person; provided, that this Section
7.09 shall not prohibit (I) any such limitation or requirement pursuant to the
terms of Indebtedness (x) of Foreign Subsidiaries, (y) constituting high yield
debt instruments and (z) outstanding under a credit agreement, loan agreement,
indenture or other documentation containing terms and provisions not materially
less favorable to the applicable obligor than the terms of this Agreement, in
each case so long as such Indebtedness is permitted under Section 7.03 or (II)
(a) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (b) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.05 pending the consummation of such sale, (c)
agreements restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, in each case relating solely to the assets
subject to such lease or license or assets relating solely to the such joint
venture agreement, (d) contracts entered into in the ordinary course of business
restricting the assignment of such contracts, and (e) any such limitations or
requirements that are binding on a Person at the time such Person first became a
Subsidiary of Holdings, so long as all such limitations and requirements were
not entered into in contemplation of such Person becoming a Subsidiary of
Holdings, together with any replacement agreement thereof so long as the terms
thereof are not materially less favorable to such Subsidiary.

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately,

(a)(i) to purchase or carry margin stock (within the meaning of Regulation U of
the FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose in
any case in violation of Regulation T, U or X of the FRB or (ii) for any other
purpose other than (x) for working capital and other lawful corporate purposes
and (y) to repay obligations outstanding under the Existing Credit Agreement;

(b)knowingly in violation of the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the

 

98


 

--------------------------------------------------------------------------------

“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (i) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (ii) the Act.  Furthermore, none of the Borrowers or their Subsidiaries (x)
shall become a "blocked person" as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (y) knowingly
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person" or in any manner violative in any
material respects of any such order; or

(c)for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, knowingly in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

7.11Financial Covenants.  

(a)Consolidated Coverage Ratio.  Permit the Consolidated Coverage Ratio as of
the end of any fiscal quarter of Holdings to be less than 4.00 to 1.00.

(b)Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Holdings to be greater than 2.50 to
1.00.

7.12Capital Expenditures.  Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) unless both before and immediately after giving
pro forma effect to such expenditure (i) no Default shall then exist and (ii)
the Loan Parties shall be in compliance with Section 7.11 as of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01.

7.13Accounting Changes.  Make any material change in accounting policies or
reporting practices, except as required or permitted by GAAP.

7.14Sanctions.  Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
Arranger, Administrative Agent, L/C Issuer or Swing Line Lender) of any
Sanctions.

 

99


 

--------------------------------------------------------------------------------

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants.  Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (but solely with
respect to the continued existence of each Borrower), or 6.11 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) actual knowledge by any Loan
Party or (ii) receipt by Holdings of written notice thereof from the
Administrative Agent or Lenders constituting Required Lenders; provided,
however, that with respect to any default in the performance of the obligations
under Section 5.09, such 30 day period shall be extended if Holdings or the
relevant Subsidiary has commenced and continues diligently to pursue prudent and
necessary response actions and otherwise complies with Section 5.09 and the
applicable Environmental Laws; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made pursuant to Section 4.02 by or on
behalf of any Borrower or any other Loan Party herein, in any other Loan
Document, or in any document required to have been delivered hereby or thereby
shall be incorrect in any material respect when made, confirmed or deemed made
pursuant to Section 4.02 (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof); or

(e)Cross-Default.  (i) Any Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders ) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity;

 

100


 

--------------------------------------------------------------------------------

provided, that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Indebtedness, if such sale or transfer is permitted hereunder; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, (x) the Swap
Termination Value owed by such Loan Party as a result thereof is greater than
the Threshold Amount and (y) such Swap Termination Value has not been paid or
discharged within 15 days of the incurrence thereof; or

(f)Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, provisional
liquidator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, provisional liquidator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days (or 90
calendar days in the case of any Loan Party that is a Foreign Subsidiary); or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days (or 90
calendar days in the case of any Loan Party that is a Foreign Subsidiary), or an
order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders then outstanding) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 30 consecutive days; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted

 

101


 

--------------------------------------------------------------------------------

hereunder or thereunder or pursuant to satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any material
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports in
writing to revoke, terminate or rescind any provision of any Loan Document; or

(k)Change of Control.  There occurs any Change of Control (other than as
permitted by Section 6.05(a)(ii)); or

(l)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.13, 6.14 or 6.15 shall for any reason (other than
pursuant to the terms thereof or the terms of Section 2.16) cease to create a
valid and, except in the case of Collateral for which perfection cannot be
accomplished by filing a Financing Statement or delivery of a stock certificate,
perfected Lien (subject to Liens permitted by Section 7.01) on any Collateral
purported to be covered thereby having a fair market value in excess of
$5,000,000; or

(m)Subordination and Intercreditor Provisions.  The subordination or
intercreditor provisions referred to in Sections 7.01(q) and 7.01(r) (the
“Intercreditor Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness in the principal amount in excess of the
Threshold Amount for a period in excess of 30 calendar days; or (ii) any Loan
Party shall, directly or indirectly, disavow or contest in writing (A) the
effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (B) that the Intercreditor Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable Indebtedness, or realized
from the liquidation of property of the Persons the subject of the Intercreditor
Provisions , shall be subject to any of the Intercreditor Provisions.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)require that the Borrowers Cash Collateralize their respective L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

102


 

--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize their respective L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.13, 2.17 and 2.18, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, to Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Administrative Agent, the Lenders, the L/C
Issuer, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy

 

103


 

--------------------------------------------------------------------------------

drawings under such Letters of Credit as they occur.  If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be.  Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  

(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Borrower shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

104


 

--------------------------------------------------------------------------------

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

 

105


 

--------------------------------------------------------------------------------

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for Borrowers), independent accountants and other experts
reasonably selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required

 

106


 

--------------------------------------------------------------------------------

Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Secured Parties under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such Collateral
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.07 and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of

 

107


 

--------------------------------------------------------------------------------

its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).Upon
the appointment by the Borrowers of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Documentation Agents or Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under Secured Hedge Agreements and Secured
Cash Management Agreements) that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders,

 

108


 

--------------------------------------------------------------------------------

the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, provisional liquidator,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is
either sold or to be sold as part of or in connection with any sale, or
otherwise transferred (pursuant to an Investment or otherwise), in either event
pursuant to a transaction permitted hereunder or under any other Loan Document,
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders or (iv) in accordance with Section 2.16;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h) or 7.01(k); and

(c)to release any Guarantor from its obligations under its Guaranty if (1) such
Person ceases to be a Material Subsidiary as a result of a transaction permitted
hereunder or (2) in the case of a Foreign Subsidiary that is a Guarantor
hereunder, the Administrative Agent (after consultation with the Borrowers)
determines that it would not be commercially reasonable for

 

109


 

--------------------------------------------------------------------------------

such Guarantor to remain a Guarantor (taking into account the expense (including
taxes), the ability of Borrowers or such Guarantor to obtain any necessary
approvals or consents required to be obtained under applicable law (but have not
been previously obtained) in connection therewith, and the effectiveness and
enforceability thereof under applicable law) or (3) the Guaranties provided by
such Guarantor becomes illegal under applicable law and such Guarantor delivers
to the Administrative Agent a legal opinion from its counsel to such effect, and
no reasonable alternative structure can be devised having substantially the same
effect as the issuance of a Guarantee that would not be illegal under applicable
law.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11Secured Cash Management Agreements and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Cash Management Bank or Hedge
Bank, as the case may be.

 

110


 

--------------------------------------------------------------------------------

ARTICLE X.
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

 

111


 

--------------------------------------------------------------------------------

(i)release any Borrower from any Guaranty or all or substantially all of the
value of the Guaranties without the written consent of each Lender, except to
the extent the release of any Guarantor is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended, and the stated maturity date of any
Loan made by any Defaulting Lender may not be extended, without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 10.13.

10.02Notices; Effectiveness; Electronic Communication.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 (provided that any notice
delivered to the Company shall be deemed to have been delivered to each
Borrower); and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a

 

112


 

--------------------------------------------------------------------------------

Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or

 

113


 

--------------------------------------------------------------------------------

the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

114


 

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The Borrowers
shall pay (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.  

(b)Indemnification by the Borrowers.  The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all

 

115


 

--------------------------------------------------------------------------------

fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Aggregate Commitments at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

116


 

--------------------------------------------------------------------------------

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.  (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the

 

117


 

--------------------------------------------------------------------------------

provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (g) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section, the Indemnitees, and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it under either Facility); provided that any
such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it under either Facility
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) under a Facility or, if the relevant Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

118


 

--------------------------------------------------------------------------------

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of Holdings (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Holdings shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within fifteen (15) Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Borrowers.  No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Borrower or any of the Borrowers’ respective
Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), or (B) to
a natural person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment

 

119


 

--------------------------------------------------------------------------------

shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information

 

120


 

--------------------------------------------------------------------------------

regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.   The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries)(each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to it
under either Facility); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f)Participant Register.  Each Lender that sells a participation in a Loan,
acting as an agent of the applicable Borrower solely for purposes of applicable
United States federal income tax law and Treasury regulations promulgated
thereunder, shall maintain a “book entry” register (as further described in the
foregoing Treasury regulations) on which it records the name and address of the
applicable Participant and the principal amounts of such Participant’s interest
in the Loans and Commitments (each such register, a “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and the applicable Lender, Borrower and the Administrative Agent
shall treat each Person whose name is recorded in the

 

121


 

--------------------------------------------------------------------------------

Participant Register pursuant to the terms hereof as having “ownership of an
interest” (as such term is defined the applicable Treasury regulations) in such
Loans for all purposes of this Agreement, notwithstanding any notice to the
contrary.  Upon request by a Borrower, such Lender shall make the Participant
Register available to the Borrower.

(g)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitments and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrowers, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) or in connection with any pledge or assignment permitted under
Section 10.07(g), (c) to the extent required by applicable laws or regulations
or

 

122


 

--------------------------------------------------------------------------------

by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Borrowers, (h) to the extent such Information (x) was or becomes
publicly available other than as a result of a breach of this Section by such
Lender, (y) was or becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers or (z) was independently developed by the
Administrative Agent, such Lender or the L/C Issuer or (i) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder.  

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary thereof, as the case may be and (b) it has
developed compliance procedures regarding the use of material non-public
information.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the

 

123


 

--------------------------------------------------------------------------------

provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.  

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

124


 

--------------------------------------------------------------------------------

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)the Borrowers shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

125


 

--------------------------------------------------------------------------------

10.14Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

 

126


 

--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Lender nor any
Arranger has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Borrower and its Affiliates, and neither the
Administrative Agent nor any Lender nor any Arranger has any obligation to
disclose any of such interests to any Borrower or its Affiliates.  To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Lenders and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender)

 

127


 

--------------------------------------------------------------------------------

hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

 

 

128


 

--------------------------------------------------------------------------------

 

Schedule E-1 - Excluded Domestic Subsidiaries and Excluded Foreign Subsidiaries

1.

Herbalife (China) Health Products Ltd.

2.

Herbalife Dominicana, S.A.

3.

Herbalife Del Ecuador, S.A.

4.

Herbalife Products Malaysia SDN BHD

5.

Herbalife International Products N.V.

6.

Herbalife Natural Products, LP

7.

Herbalife Asia Pacific Services Limited

8.

Herbalife NatSource (Hunan) Natural Products Co., Ltd.

9.

Herbalife International India Private Limited

10.

HIIP Investment Co., LLC

11.

Herbalife Internacional de Mexico, S.A. de C.V.

12.

Herbalife Mexicana, S.A. de C.V.

13.

Herbalife Products De Mexico, S.A. de C.V.

14.

Herbavida International de Mexico, S.A. de C.V.

15.

Servicios Integrales HIM, S.A. de C.V.

16.

HIL Swiss International GmbH

17.

HBL Products, SA

18.

PT Herbalife Indonesia

19.

Herbalife International Philippines, Inc.

20.

Vida Herbal Suplementos Alimenticios, C.A.

 




 

--------------------------------------------------------------------------------

 

Schedule G-1 - Initial Guarantors

1.

Herbalife International of America, Inc., a Nevada corporation.

2.

Herbalife International Communications, Inc., a California corporation.

3.

Herbalife International Do Brasil Ltda, a corporation dually organized in Brazil
and Delaware.

4.

Herbalife Korea Co., Ltd., a corporation dually organized in the Republic of
Korea and Delaware.

5.

Herbalife Taiwan, Inc., a California corporation.

6.

Herbalife International of Europe, Inc., a California corporation,

7.

WH Intermediate Holdings Ltd., a Cayman Islands exempted company with limited
liability.

8.

WH Luxembourg Holdings S.à.R.L., a Luxembourg private limited liability company.

 




 

--------------------------------------------------------------------------------

 

Schedule 1.01 - Mandatory Cost Formulae

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

(b)the requirements of the European Central Bank.

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender,
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)in relation to any Loan in Sterling:

 

AB+C(B-D)+E x

0.01

per cent per annum

 

100 - (A+C)

 

(b)in relation to any Loan in any currency other than Sterling:

 

E x 0.01

per cent per annum

 

300

 

 

--------------------------------------------------------------------------------

 

Where:

“A”is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

“B”is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

“C”is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

“D”is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.

For the purposes of this Schedule:

(a)“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)“Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c)“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)“Sterling” and “£” mean the lawful currency of the United Kingdom.

(e)“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 

--------------------------------------------------------------------------------

 

7.

If requested by the Administrative Agent or any Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and Borrowers, the rate of charge payable by
such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

(b)any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.

The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any

 

--------------------------------------------------------------------------------

 

requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

For avoidance of doubt, Sterling shall not be an Alternative Currency unless and
until it shall have been approved as an Alternative Currency pursuant to Section
1.06 of the Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

Term A Commitment

Applicable Percentage

Revolving Credit Commitment

Applicable Percentage

 

 

 

 

 

Bank of America, N.A.

$102,000,000

20.4%

$120,000,000

17.142857143%

 

 

 

 

 

Coöperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

$75,000,000

15.0%

$100,000,000

14.285714286%

 

 

 

 

 

HSBC Bank USA, National Association

$75,000,000

15.0%

$75,000,000

10.714285714%

 

 

 

 

 

JPMorgan Chase Bank, N.A.

$30,000,000

6.0%

$120,000,000

17.142857143%

 

 

 

 

 

Wells Fargo Bank, N.A.

$70,000,000

14.0%

$80,000,000

11.428571429%

 

 

 

 

 

Fifth Third Bank

$50,000,000

10.0%

$0

0.0%

 

 

 

 

 

KeyBank National Association

$0

0.0%

$75,000,000

10.714285714%

 

 

 

 

 

Union Bank N.A.

$0

0.0%

$45,000,000

6.428571429%

 

 

 

 

 

ING Bank N.V., Dublin Branch

$10,000,000

2.0%

$30,000,000

4.285714286%

 

 

 

 

 

Comerica Bank

$0

0.0%

$30,000,000

4.285714286%

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

$30,000,000

6.0%

$0

0.0%

 

 

 

 

 

Associated Bank National Association

$0

0.0%

$25,000,000

3.571428571%

 

 

 

 

 

Standard Chartered Bank

$15,000,000

3.0%

$0

0.0%

 

 

 

 

 

Mega International Commercial Bank Co., Ltd. New York Branch

$13,000,000

2.6%

$0

0.0%

 

 

 

 

 

First Commercial Bank, Ltd., Los Angeles Branch

$10,000,000

2.0%

$0

0.0%

 

 

 

 

 

Land Bank of Taiwan Los Angeles Branch

$10,000,000

2.0%

$0

0.0%

 

 

 

 

 

Taiwan Business Bank Los Angeles Branch

$10,000,000

2.0%

$0

0.0%

 

 

 

 

 

Total

$500,000,000

100.0%

$700,000,000

100.0%

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03 - Authorizations and Consents

Approval of the transactions contemplated by the Loan Documents by the Board of
Directors (or analogous governing body) of each Loan Party, which have been
obtained as of the Restatement Effective Date.




 

--------------------------------------------------------------------------------

 

Schedule 5.06 – Litigation

 

1.Certain of the Company’s subsidiaries have been subject to tax audits by
governmental authorities in their respective countries. In certain of these tax
audits, governmental authorities are proposing that significant amounts of
additional taxes and related interest and penalties are due. The Company and its
tax advisors believe that there are substantial defenses to their allegations
that additional taxes are owed, and the Company is vigorously contesting the
additional proposed taxes and related charges. On May 7, 2010, the Company
received an assessment from the Mexican Tax Administration Service in an amount
equivalent to approximately $86 million, translated at the period ended spot
rate, for various items, the majority of which was Value Added Tax, or VAT,
allegedly owed on certain of the Company’s products imported into Mexico during
the years 2005 and 2006. This assessment is subject to interest and inflationary
adjustments. On July 8, 2010, the Company initiated a formal administrative
appeal process. On May 13, 2011, the Mexican Tax Administration Service issued a
resolution on the Company’s administrative appeal. The resolution nullified the
assessment. Since the Mexican Tax Administration Service can further review the
tax audit findings and re-issue some or all of the original assessment, the
Company commenced litigation in the Tax Court of Mexico in August 2011 to
dispute the assertions made by the Mexican Tax Administration Service in the
case. The Mexican Tax Administration filed a response which was received by the
Company in April 2012. The response challenged the assertions that the Company
made in its August 2011 filing. The Mexican Tax Administration commenced audits
of the Company’s Mexican subsidiaries for the period from January to September
2007 and the 2011 year. The tax audits are in the initial stages. Prior to the
nullification of the assessment relating to the 2005 and 2006 years the Company
entered into agreements with certain insurance companies to allow for the
potential issuance of surety bonds in support of its appeal of the assessment.
These arrangements with the insurance companies remain in place in the event
that the assessment is re-issued. The Company has not recognized a loss as the
Company, based on its analysis and guidance from its advisors, does not believe
a loss would be probable if the assessment is re-issued or if any additional
assessment is issued. Further, the Company is currently unable to reasonably
estimate a possible loss or range of loss that could result from an unfavorable
outcome if the assessment was re-issued or any additional assessments were to be
issued for these or other periods. The Company believes that it has meritorious
defenses if the assessment is re-issued or would have meritorious defenses if
any additional assessment is issued.

 

2.The Company received an assessment from the Spanish Tax Authority in an amount
equivalent to approximately $4.0 million translated at the period ended spot
rate, for withholding taxes, interest and penalties related to payments to
Spanish distributors for the 2003-2004 period. The Company appealed the
assessment to the National Appellate Court (Audiencia Nacional).  Based on the
ruling of the National Appellate Court, substantially all of the assessment will
be nullified, but the Company will begin withholding taxes on payments to
Spanish distributors for the 2012 year.  If the Spanish Tax Authority raises the
same issue in later years, the Company believes that it has meritorious
defenses. The Company has not recognized a loss as the Company does not
believe a loss is probable. The Company is currently unable to reasonably
estimate a possible loss or range of loss that could result from an unfavorable
outcome if additional assessments for other periods were to be issued.

 

 

--------------------------------------------------------------------------------

 

3.The Company received a tax assessment in September 2009, from the Federal
Revenue Office of Brazil in an amount equivalent to approximately $4.2 million
U.S. dollars translated at the period ended spot rate, related to
withholding/contributions based on payments to the Company’s distributors during
2004. The Company has appealed this tax assessment to the Administrative Council
of Tax Appeals (2nd level administrative appeal) as it believes it has
meritorious defenses and it has not recognized a loss as the Company does not
believe a loss is probable. The Company is currently unable to reasonably
estimate the amount of the loss that may result from an unfavorable outcome if
additional assessments for other periods were to be issued.

 

4.The Company received an order from a Rome Labor Court on March 1, 2012 to pay
an amount equivalent to approximately $6.8 million U.S. dollars translated at
the period ended spot rate, for social contributions, interest and penalties
related to payments to Italian distributors from 2002 through 2005. The Company
has filed a writ with the Rome Labor Court appealing the order and the
government filed a response brief.  At a hearing on July 12, 2012, the
government announced its intention to withdraw the assessment and the order to
pay the assessment.  A hearing on this matter is scheduled for October 23, 2012.

 

These matters may take several years to resolve. While the Company believes it
has meritorious defenses, it cannot be sure of their ultimate resolution.
Although the Company has reserved amounts for certain matters that the Company
believes represent the most likely outcome of the resolution of these related
disputes, if the Company is incorrect in the assessment, the Company may have to
record additional expenses, when it becomes probable that an increased potential
liability is warranted.




 

--------------------------------------------------------------------------------

 

Schedule 5.11 – Taxes

See Schedule 5.06.




 

--------------------------------------------------------------------------------

 

Schedule 5.13 – Subsidiaries; Other Equity Investments

(a) Subsidiaries

Subsidiary

Percentage Owned

Immaterial Subsidiary (Y/N)

WH Intermediate Holdings Ltd.

100% - Herbalife Ltd.

N

HBL Ltd.

100% - WH Intermediate Holdings Ltd

Y

WH Luxembourg Holdings S.à R.L.

100% - HBL Luxembourg Holdings S.à R.L.

N

HLF Luxembourg Holdings S.à R.L.

100% - WH Luxembourg Holdings S.à R.L.

Y

WH Capital Corporation

100% - HLF Luxembourg Holdings S.à R.L.

Y

WH Luxembourg Intermediate Holdings S.à R.L.

100% WH Capital Corporation

Y

HV Holdings Ltd.

100% - WH Intermediate Holdings Ltd

Y

Herbalife International, Inc. (see below)

100% -  WH Luxembourg Intermediate Holdings S.à R.L.

N

Herbalife International Luxembourg S.à R.L. (see below)

100% - WH Luxembourg Holdings S.à R.L.

N

Herbalife Australasia Pty., Ltd.

100% - Herbalife International, Inc.

Y

Herbalife China, LLC

100% - Herbalife International, Inc.

Y

Herbalife del Ecuador, S.A.

99.99% - Herbalife International, Inc.

.01% - Herbalife International of America, Inc.

Y

Herbalife Denmark ApS

100% - Herbalife International, Inc.

Y

Herbalife Dominicana, S.A.

61% - Herbalife International of America, Inc.

34% - Herbalife International, Inc.

1% - Herbalife International Distribution, Inc.

1% - Herbalife International Communication, Inc.

1% - Herbalife International South Africa, Inc.

1% - Herbalife International of Europe, Inc.

1% - Herbalife Taiwan. All represented by a special attorney

Y

Herbalife Europe Limited

100% - Herbalife (UK) Limited

Y

Herbalife Foreign Sales Corporation (Barbados)

100% - Herbalife International, Inc.

Y

Herbalife Internacional de Mexico, S.A. de C.V.

99.98% - Herbalife International, Inc. by Luis Emilio Lujan Sauri
0.02% - Herbalife International of America, Inc. by Jose Antonio Cervantes
Acosta

N

Herbalife International Argentina, S.A.

90% - Herbalife International, Inc.

10% - Herbalife International of America, Inc.

Y

Herbalife International Belgium, S.A.

99% - Herbalife International, Inc. by Brett R. Chapman

1% - Herbalife International of America, Inc. by Richard Goudis

Y

Herbalife International Communications, Inc.

100% - Herbalife International, Inc.

N

Herbalife International of Europe, Inc.

100% - Herbalife International, Inc.

N

Herbalife International del Colombia

100% - Herbalife International, Inc.

Y

 

--------------------------------------------------------------------------------

 

Subsidiary

Percentage Owned

Immaterial Subsidiary (Y/N)

Herbalife International del Ecuador

100% - Herbalife International, Inc.

Y

Herbalife International Deutschland GmbH

100% - Herbalife International, Inc.

Y

Herbalife International Distribution, Inc.

100% - Herbalife International, Inc.

Y

Herbalife International Do Brasil Ltda

99.99% - Herbalife International, Inc. (Managing Partner) by Richard P. Goudis
<0.01 - Herbalife International of America, Inc. by Brett R. Chapman

N

Herbalife International España, S.A.

99.82% - Herbalife International, Inc.

0.09% - Herbalife International of America, Inc.

0.09% - Herbalife (U.K.) Limited

Y

Herbalife International Finland OY

100% - Herbalife International, Inc.

Y

Herbalife International France, S.A.

99.99% - Herbalife International, Inc.

<0.01% - Herbalife International of America, Inc.,

<0.01% - Herbalife (U.K.) Limited

<0.01% - Herbalife International España, Inc.

<0.01% - Herbalife (NZ) Limited

<0.01% - Herbalife Australasia Pty. Ltd.

<0.01% - David Wynne Roberts

Y

Herbalife International Greece S.A.

100% - Herbalife International, Inc.

Y

Herbalife International India Private Limited

24% - HIIP Investment Co., LLC

76% - Herbalife International, Inc.

Y

Herbalife International (Netherlands) B.V.

100% - Herbalife International, Inc.

Y

Herbalife International of America, Inc.

100% - Herbalife International, Inc.

N

Herbalife International of Hong Kong Limited.

99% - Herbalife International, Inc. by Richard P. Goudis

1% - Herbalife International of America, Inc. by Brett R. Chapman

Y

Herbalife International of Israel (1990) Ltd.

99% - Herbalife International, Inc.
1% - Herbalife International of America, Inc.

Y

Herbalife International Philippines, Inc.

99.99% - Herbalife International, Inc.

<0.01% - Robert Levy

<0.01% - Gary Huang

<0.01% - Abelardo Tolentino

<0.01% - Harvey Ringler

<0.01% - Richard Goudis

Y

Herbalife International Products N.V.

100% - Herbalife International, Inc.

Y

Herbalife International Russia 1995 Ltd.

99% - Herbalife International, Inc.
1% - Herbalife International of America, Inc.

Y

Herbalife International South Africa, Ltd.

100% - Herbalife International, Inc.

Y

Herbalife International (Thailand), Ltd.

100% - Herbalife International, Inc.

Y

Herbalife International Urunleri Ticaret Limited (Turkey)

50% - Herbalife International, Inc.
50% - Herbalife International of America, Inc.

Y

 

--------------------------------------------------------------------------------

 

Subsidiary

Percentage Owned

Immaterial Subsidiary (Y/N)

Herbalife International, S.A.

99.99% - Herbalife International, Inc.

<0.01% - Herbalife International of America, Inc.

<0.01% - Herbalife (UK) Limited

<0.01% - Herbalife International España, S.A.

<0.01% - Herbalife International France, S.A.

Y

Herbalife Italia, S.p.A.

95% - Herbalife International, Inc.
5% - Herbalife International of America, Inc.

Y

Herbalife Korea Co., Ltd.

100% - Herbalife International, Inc.

N

Herbalife Manufacturing LLC

100% - Herbalife International, Inc.

Y

Herbalife Norway Products AS

100% - Herbalife International, Inc.

Y

Herbalife (NZ) Limited

100% - Herbalife International, Inc.

Y

Herbalife of Canada Ltd.

100% - Herbalife International, Inc.

Y

Herbalife of Japan K.K.

100% - Herbalife International, Inc.

Y

Herbalife Polska Sp. Z. o. o.

100% - Herbalife International, Inc.

Y

HBL Products , S.A.

50% - Herbalife International, Inc.
50% - Herbalife International of America, Inc.

Y

Herbalife Products de Mexico, S.A. de C.V.

99 % - Herbalife International, Inc. by Luis Emilio Lujan Sauri
1% - Herbalife International of America, Inc. by Jose Antonio Cervantes Acosta

Y

Herbalife Sweden Akiebolag

100% - Herbalife International, Inc.

Y

Herbalife Taiwan, Inc.

100% - Herbalife International, Inc.

N

Herbalife (UK) Limited

100% - Herbalife International, Inc.

Y

HIIP Investment Co., LLC

100% - Herbalife International, Inc.

Y

Importadora y Distribuidora Herbalife International de Chile, Limitada

99.99% - Herbalife International, Inc.

0.01% - Herbalife International of America, Inc.

Y

Promotions One, Inc.

100% - Herbalife International, Inc.

Y

PT Herbalife Indonesia

0.18% - Alpiter Steven Silaen

99.82% - PT Dian Gatra Mokmur

Y

Servicios Integrales HIM, S.A. de C.V.

99% - Herbalife International, Inc.
1% - Herbalife International of America, Inc.

Y

Vida Herbal Supplementos Alimenticio, C.A., LLC

<0.01% - Herbalife International, Inc.

99.99% - Netherlands VidaHerbal Cooperatief

Y

VidaHerbal Dutch LLC

100% - Herbalife International, Inc.

Y

HLF Intl of India Investment Co.

100% - Herbalife International, Inc.

Y

Netherlands VidaHerbal Cooperatief UA

99% - Herbalife International, Inc.

1% - VidaHerbal Dutch LLC.

Y

Herbalife Mexicana, S.A. de C.V.

99.98% - Herbalife International, Inc.
0.02% - Herbalife International of America, Inc.

Y

Herbalife Africa S.à R.L.  

100% - Herbalife International Luxembourg S.à R.L.

Y

Herbalife Asia Pacific Services Ltd.

100% - Herbalife Natural Products LP

Y

Herbalife Central America LLC

100% - Herbalife International Luxembourg S.à R.L.

Y

Herbalife (China) Health Products Ltd.

100% - Herbalife International Luxembourg, S.à R.L.

N

Herbalife d.o.o. (Croatia)

100% - Herbalife International Luxembourg, S.à R.L.

Y

 

--------------------------------------------------------------------------------

 

Subsidiary

Percentage Owned

Immaterial Subsidiary (Y/N)

Herbalife Distribution Ltd.

100% - Herbalife International Luxembourg S.à R.L.

Y

Herbalife Hungary Trading, Limited

(Herbalife Magyarorszag Kereskedelmi Kft.)

97.6% -Herbalife International Luxembourg S.à R.L.

2.4% - WH Luxembourg Holdings S.à R.L.

Y

Herbalife International Costa Rica, Sociedad de Responsibilidad Limitada

100% - Herbalife International Luxembourg, S.à R.L.

Y

Limited Liability Company Herbalife International RS

99% - Herbalife International Luxembourg S.à R.L.

1% - WH Luxembourg Holdings S.à R.L.

Y

Herbalife International Singapore Pte. Ltd.

100% - Herbalife International Luxembourg, S.à R.L.

Y

Herbalife Luxembourg Distribution S.à R.L.

100% - Herbalife International Luxembourg S.à R.L.

Y

Herbalife Natural Products LP

89.9% (Limited Partnership Interest) -  Herbalife International Luxembourg S.à
R.L.

0.1% (General Partnership Interest) - HLF Luxembourg Distribution S.à R.L.

10% (Limited Partnership Interest) - Qun Yi (S Corp)

Y

Herbalife NatSource (Hunan) Natural Products Co., Ltd.

100% - Herbalife Asia Pacific Services Limited

Y

Herbalife Paraguay S.R.L.

99.99% - Herbalife International Luxembourg, S.à R.L.

<0.01% - WH Luxembourg Holdings, S.à R.L.

Y

Herbalife Peru S.R.L.

99 % - Herbalife International Luxembourg, S.à R.L.

1% - WH Luxembourg Holdings, S.à R.L.

Y

Herbalife Products Malaysia SDN, BHD

70% - Herbalife International Luxembourg S.à R.L.

15% - Noraliza Ayub

15% - Mohd Dehalan Ahmad

Y

Herbalife RO SRL

99% - Herbalife International Luxembourg S.Á R.L.

1% - HLF Luxembourg Distribution S.à R.L..

Y

Herbalife Ukraine LLC

99% - Herbalife International Luxembourg  S.à R.L.

1% - HLF Luxembourg Distribution S.à R.L..

Y

Herbalife Uruguay S.R.L.

99% - Herbalife International Luxembourg S.à R.L.

1% - HLF Luxembourg Distribution S.à R.L.

Y

Herbalife Vietnam SMLLC

100% - Herbalife International Luxembourg, S.à R.L.

Y

HIL Swiss International GmbH

95% - Herbalife International Luxembourg S.à R.L.

5% - Robert A. Landolt

Y

HLF Colombia Ltda.

50% - Herbalife Luxembourg Distribution, S.à R.L.

50% - HLF Luxembourg Distribution, S.à R.L.

Y

HLF Luxembourg Distribution S.à R.L.

100% - Herbalife International Luxembourg S.à R.L.

Y

HBL Luxembourg Holdings S.à R.L.

100% - WH Intermediate Holdings Ltd

Y

Herbalife Bulgaria EOOD

100% - Herbalife International Luxembourg, S.à R.L.

Y

WHBL Luxembourg S.à R.L.

100% -WH Luxembourg Holdings S.à R.L.

Y

 

--------------------------------------------------------------------------------

 

(b) Other Equity Interests

None.




 

--------------------------------------------------------------------------------

 

Schedule 5.17– Identification Numbers for Foreign Obligors

 

Foreign Obligor

Jurisdiction

Organizational ID

Herbalife Ltd.

Cayman Islands

CR-116838

Herbalife International Luxembourg S.à.R.L

Luxembourg

B 88006

WH Intermediate Holdings Ltd.

Cayman Islands

CR-117890

WH Luxembourg Holdings S.à.R.L.

Luxembourg

B 88007

 




 

--------------------------------------------------------------------------------

 

Schedule 7.01 – Existing Liens

US Liens

Collateral Description

E(C) = Equipment (all items sold, leased or financed under specific contract)

 

debtor(S)

JURISDICTION SEARCHED

SECURED PARTY

fILE NO./

FILE DATE

COLLATERAl

DESCRIPTION

Herbalife International of America, Inc.

NV SOS

General Electric Capital Corporation
3031 North Rocky Pint Drive West, Suite 400
Tampa, FL 33607

Initial
2006016613-1
05/24/06

E(C)

 

 

 

Continuation
2011006109-1
03/11/11

 

Herbalife International of America, Inc.

NV SOS

General Electric Capital Corporation
3031 North Rocky Pint Drive West, Suite 400
Tampa, FL 33607

Initial
2006041567-3
12/19/06

E(C)

 

 

 

Amendment
2008000071-7
01/02/08

E(C)

 

 

General Electric Capital Corporation
PO Box 35713
Billings, MT 59107-5713

Amendment
2011027845-6
10/18/11

 

 

 

 

Continuation
2011027846-8
10/18/11

 

Herbalife International of America, Inc.

NV SOS

General Electric Capital Corporation
3031 North Rocky Pint Drive West, Suite 400
Tampa, FL 33607

Initial
2007012552-9
04/20/07

E(C)

 

 

 

Amendment
2007042203-6
12/26/07

 

 

 

 

Continuation
2012001882-6
01/23/12

 

 

--------------------------------------------------------------------------------

 

debtor(S)

JURISDICTION SEARCHED

SECURED PARTY

fILE NO./

FILE DATE

COLLATERAl

DESCRIPTION

 

 

General Electric Capital Corporation
PO Box 35713
Billings, MT 59107-5713

Amendment
2012001883-8
01/23/12

 

Herbalife International of America, Inc.

NV SOS

General Electric Capital Corporation
3031 North Rocky Pint Drive West, Suite 400
Tampa, FL 33607

Initial
2007031156-2
09/21/07

E(C)

 

 

 

Amendment
2008033677-0
11/03/08

 

 

 

General Electric Capital Corporation
PO Box 35713
Billings, MT 59107-5713

Amendment
2012007744-0
03/20/12

 

 

 

 

Continuation
2012007764-2
03/21/12

 

Herbalife International of America, Inc.

NV SOS

General Electric Capital Corporation
3031 North Rocky Pint Drive West, Suite 400
Tampa, FL 33607

Initial
2007039017-6
11/26/07

E(C)

Herbalife International of America, Inc.

NV SOS

General Electric Capital Corporation
3031 North Rocky Pint Drive West, Suite 400
Tampa, FL 33607

Initial
2007042616-1
12/28/07

E(C)

Herbalife International of America, Inc.

NV SOS

Bank of The West
201 N. Civic Dr., Suite 360B
Walnut Creek, CA 94596

Initial
2008001572-0
01/15/08

E(C)

 

 

 

Amendment
2009028984-6
12/02/09

 

Herbalife International of America, Inc.

NV SOS

Xerox Corporation
1301 Ridgeview Bldg 300
Lewisville, TX 75057

Initial
2009016342-2
07/01/09

E(S)

 

--------------------------------------------------------------------------------

 

debtor(S)

JURISDICTION SEARCHED

SECURED PARTY

fILE NO./

FILE DATE

COLLATERAl

DESCRIPTION

Herbalife International of America, Inc.

NV SOS

Banc of America Leasing & Capital, LLC
2059 Northlake Parkway, 3 North
Tucker, GA 30084

Initial
2009028989-6
12/02/09

E(C)

Herbalife International of America, Inc.

NV SOS

Cisco Systems Capital Corporation
170 W. Tasman Drive MS SJ 13-3
San Jose, CA 95134

Initial
2010030654-1
12/07/10

E(C)

 

Foreign Liens:

1.

Herbalife Australasia Pty Ltd office lease.  Cash collateral for Bank Guarantee
Facility with National Australia Bank Limited for A$339,125.

2.

Herbalife Korea Co., Ltd. DSMAC guarantees.  Cash collateral for bank guarantees
with Kookmin and Shinhan Bank totaling KRW 10,800,000,000.

3.

Herbalife Vietnam SMLLC direct selling license.  Escrow Deposit based on
Government decree 110/2005/ND totaling VND 1,000,000,000.

4.

Herbalife (China) Health Products Ltd direct selling license.  Escrow deposit
totaling $2,500,000 (year 2005 exchange rate of 8). (RMB amount is: 20,000,000)
with new exchange rate (6.4) USD is $3,125,000.

5.

Herbalife of Japan K.K. customs duty guarantee to expedite clearing customs for
JPY 20,000,000.

6.

Herbalife International Do Brasil Ltda cash collateral of R$278,757.07 with
court as guarantee for pending lawsuit; and pledge of inventory totaling
R$190,883.81 with government authorities as guarantee for pending tax
litigation.

7.

Herbalife International Argentina, S.A. office lease deposit of AR$181,753.

8.

Herbalife Norway Products AS office lease deposit of NOK 370,700.

9.

Herbalife (UK) Ltd cash collateral of ISK 8,567,246 as guarantee for Iceland
customs.

10.

Herbalife International Finland O.Y. bank guarantee of 2,500 EUR with Nordea
Bank for Finnish customs.

11.

Herbalife International (Netherlands) B.V. office lease deposit for €65,000.

12.

Herbalife International España, S.A. office, warehouse and QRC lease deposit for
€198,848; Post office service, €5,000; Cars €552.

13.

Herbalife Peru S.R.L. office and warehouse lease deposits totaling $85,149.

14.

Herbalife International Deutschland GmbH office lease deposit for €200,000.

15.

Herbalife Uruguay S.R.L. office least deposit for $85,000 USD with Hipotecario
Bank.




 

--------------------------------------------------------------------------------

 

Schedule 7.03 – Existing Indebtedness

 

Capital Leases:

As of March 31, 2012:             $1.21 million

 

Detail:

 

Lessee

Lessor

Items Leased

Outstanding

 

 

 

 

Herbalife International of America, Inc. (in USD)

GE Capital

office furniture

566,698

 

Banc of America

office furniture

323,648

 

Cisco

routers & equipment

59,618

 

HP

equipment

1,233

 

 

 

951,197

 

 

 

 

Herbalife Manufacturing LLC

( in USD)

Tennant Company  

power scrubbers

4,352

 

 

 

4,352

 

 

 

 

Herbalife Polska (in PLN)

Volvo

car

87,134

 

Lexus

car

154,086

 

 

 

241,220

 

 

 

 

Total

 

 

1,212,414

 

Other Indebtedness:

 

Korea:

Outstanding guarantees with Massachusetts & Colorado (Direct Sales Mutual Aid
Coop)

 

Amounts: KRW 2,200,000,000

 

Details: Bank guarantees on behalf of Herbalife Korea for payments of returned
goods and related cost paid by Massachusetts & Colorado. to end users.

 

 

Spain:

Outstanding letter of credit in favor of the Spanish tax authority

 

Amounts: Euro 2,564,000

 

Details: Guarantee in favor of the Spanish tax authority for ongoing litigation
over a 2003-2004 tax assessment.

 

 

Luxembourg:

HLF Luxembourg Holdings S.à R.L. bank guarantee for Dutch Post for €150,000.

 

 

 

--------------------------------------------------------------------------------

 

Italy:

Herbalife Italia S.p.A for:

 

•    €547,472 for Italian Tax Authority

 

•    € 150,000 for Italian Swimming Federation’s

 

•    € 32,000 for L’Aquila University

 

•    €132,000 for New office

 

•    €27,190 for Italian Promotion

 

•    €134,560 for Rome Office

 

 

India:

Herbalife International India Private Limited for INR 16,256,797 for Commercial
Tax Authority

 

 

Norway:

Herbalife Norway Products AVS for NOK 1,600,000.00 for Customs

 




 

--------------------------------------------------------------------------------

 

Schedule 10.02 – Administrative Agent’s Office; Certain Addresses for Notices

 

SEC Website for Posting of Financial Statements and Other Filings:
http://www.sec.gov/edgar/

Addresses:

COMPANY and OTHER BORROWERS:

Richard Caloca

Vice President, Treasurer

HERBALIFE LTD.

990 West 190th Street

Torrance, CA 90502

Phone: 310.851.2300

Fax: 310.767.3328

Email: richardc@herbalife.com

U.S. Taxpayer ID # of Company and Domestic Guarantors:

 

Entity

Taxpayer Id#

Herbalife International, Inc., a Nevada corporation

22-2695420

Herbalife International of America, Inc., a Nevada corporation

95-3954565

Herbalife International Communications, Inc., a California corporation

95-4520868

Herbalife International Do Brasil Ltda, a corporation dually organized in Brazil
and Delaware

52-1951822

Herbalife Korea Co., Ltd., a corporation dually organized in the Republic of
Korea and Delaware

98-0165848

Herbalife Taiwan, Inc., a California corporation

95-4534645

 




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

Administrative Agent & Swingline Lender Office:  

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Karen Puente

Bank of America

Mail Code: TX1-492-14-12

BANK OF AMERICA PLAZA

901 MAIN ST

DALLAS TX 75202-3714

Phone:  1.214.209.4108

Fax:  1.214.290.8378

Email: karen.r.puente@baml.com

 

Remittance Instructions:

Bank of America, N.A.

ABA # 026009593

New York, NY

Account # 1292000883

Attn: Corporate Credit Services

Ref: Herbalife International, Inc.

 

LC Issuer’s Office:

(For fee payments due LC Issuer only and new LC requests and amendments):

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Mary J. Cooper

Telephone: 570.330.4235

Telecopier: 570.330.4186

Electronic Mail: mary.j.cooper@baml.com

 

Remittance Instructions:

Bank of America, N.A., Scranton, PA

ABA #: 026-009-593 New York, NY

Account #: 04535-883980

Attn: Scranton Standby

Ref: Herbalife International Inc & LC #

 




 

--------------------------------------------------------------------------------

 

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Bank of America Plaza

Mail Code: NC1-002-15-36
101 S Tryon St, 15th Fl

Charlotte NC 28255-0001

Attention: Darleen R Parmelee

Telephone: 980.388.5001

Telecopier: 704.409.0645

Electronic Mail: darleen.r.parmelee@baml.com

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                  ,          

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 26, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Herbalife International,
Inc., a Nevada corporation (the “Company”), Herbalife Ltd., a Cayman Islands
exempted company with limited liability (“Holdings”), Herbalife International
Luxembourg S.á.r.l., a Luxembourg private limited liability company, having its
registered office at 16, avenue de la Gare, L-1610 Luxembourg, having a share
capital of EUR 25,000, registered with the Luxembourg trade and companies
register under number B 88.006 (“HIL”), certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company,
Holdings and HIL, the “Borrowers” and, each a “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

[The Company][Holdings][HIL] hereby requests, on behalf of itself or, if
applicable, the Designated Borrower referenced in item 6 below (the “Applicable
Designated Borrower”) (select one):

☐    A Borrowing of Committed Loans☐    A conversion or continuation of Loans

 

14.

On       (a Business Day).

 

15.

In the amount of      .

 

16.

Comprised of                                          [Insert Type of Loan] that
are [Revolving Credit Loans] [ Term A Loans].

 

17.

In the following currency:     

 

18.

For Eurocurrency Rate Loans:  with an Interest Period of        months.

19.[On behalf of                         [insert name of applicable Designated
Borrower].]

A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

[HERBALIFE INTERNATIONAL, INC.] [HERBALIFE LTD.] [HERBALIFE INTERNATIONAL
LUXEMBOURG S.á.R.L.]

 

 

By:

 

Name:

 

Title:

 

 

 

A-2
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                   ,          

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 26, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Herbalife International,
Inc., a Nevada corporation (the “Company”), Herbalife Ltd., a Cayman Islands
exempted company with limited liability (“Holdings”), Herbalife International
Luxembourg S.á.r.l., a Luxembourg private limited liability company, having its
registered office at 16, avenue de la Gare, L-1610 Luxembourg, having a share
capital of EUR 25,000, registered with the Luxembourg trade and companies
register under number B 88.006 (“HIL”), certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company,
Holdings and HIL, the “Borrowers” and, each a “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:  

 

1.

On                           (a Business Day).

 

2.

In the amount of $                 .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

HERBALIFE INTERNATIONAL, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

B-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF REVOLVING CREDIT NOTE

                                               

FOR VALUE RECEIVED, the undersigned ([the “Company”][“Holdings”][“HIL”]) hereby
promises to pay to                                  or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to [the Company][Holdings][HIL] under that certain Amended
and Restated Credit Agreement, dated as of July 26, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Company, Holdings, HIL, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

[The Company][Holdings][HIL] promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan from the date of such Revolving Credit Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement.  Except as otherwise provided in
Section 2.04(f) of the Agreement with respect to Swing Line Loans, all payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Revolving Credit Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Revolving
Credit Loans made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Note and endorse thereon the date,
amount, currency and maturity of its Revolving Credit Loans and payments with
respect thereto.

[The Company][Holdings][HIL], for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

C-1
Form of Note

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[HERBALIFE INTERNATIONAL, INC.] [HERBALIFE LTD.] [HERBALIFE INTERNATIONAL
LUXEMBOURG S.á.R.L.]

 

 

OR

 

 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

By:

 

Name:

 

Title:

 

 




C-2
Form of Note

--------------------------------------------------------------------------------

 

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan Made

 

Currency and Amount of Loan Made

 

End of Interest Period

 

Amount of Principal or Interest Paid This Date

 

Outstanding Principal Balance This Date

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




C-3
Form of Note

--------------------------------------------------------------------------------

 

FORM OF TERM A NOTE

_____________________

FOR VALUE RECEIVED, the undersigned (“Holdings”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term A Loan made by the Lender to Holdings under that certain Amended and
Restated Credit Agreement, dated as of July 26, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Company, Holdings, HIL, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Holdings promises to pay interest on the unpaid principal amount of the Term A
Loan made by the Lender from the date of such Term A Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in Same Day
Funds at the Administrative Agent’s Office for Dollars.  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  The Term A
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its Term A Loan and payments with respect thereto.

Holdings, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




C-4
Form of Note

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

HERBALIFE LTD.

 

 

By:

 

Name:

 

Title:

 




C-5
Form of Note

--------------------------------------------------------------------------------

 

TERM A LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

 

Type of Loan Made

 

Currency and Amount of Loan Made

 

End of Interest Period

 

Amount of Principal or Interest Paid This Date

 

Outstanding Principal Balance This Date

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-6
Form of Note

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  __________, ____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 26, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Herbalife International,
Inc., a Nevada corporation (the “Company”), Herbalife Ltd., a Cayman Islands
exempted company with limited liability (“Holdings”), Herbalife International
Luxembourg S.á.r.l., a Luxembourg private limited liability company, having its
registered office at 16, avenue de la Gare, L-1610 Luxembourg, having a share
capital of EUR 25,000, registered with the Luxembourg trade and companies
register under number B 88.006 (“HIL”), certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company,
Holdings and HIL, the “Borrowers” and, each a “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________1 of Holdings, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.

Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the opinion of an independent certified public
accountant and a management’s discussion and analysis of the financial condition
and results of operations for such fiscal year, each as required by such
section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of Holdings and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the

 

1 

Chief executive officer, chief financial officer, treasurer or controller.

D-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

transactions and condition (financial or otherwise) of Holdings during the
accounting period covered by such financial statements.

3.A review of the activities of the Borrowers during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period each Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, as of the date of the enclosed
financial statements, no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, as of the date of the enclosed
financial statements the Company is not in compliance with certain covenants or
conditions and the following is a list of each such Default and its nature and
status:]

4.The financial covenant analyses and information set forth on Schedules 1 and 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________, ____.

 

HERBALIFE LTD.

 

 

By:

 

Name:

 

Title:

 

 




D-2
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.11 (a) – Consolidated Coverage Ratio.

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

1.

Consolidated Net Income for Subject Period:

$

 

 

 

2.

Consolidated Interest Expense for Subject Period:

$

 

 

 

3.

Provision for income taxes for Subject Period:

$

 

 

 

4.

Depreciation for Subject Period:

$

 

 

 

5.

Amortization expenses for Subject Period (including

amortization of deferred fees and the accretion of

original issue discount):

$

 

 

 

 

6.

All other noncash items subtracted in determining Consolidated Net Income
(including any noncash charges and noncash equity based compensation expenses
related to any grant of stock, stock options or other equity-based awards
(including, without limitation, restricted stock units or stock appreciation
rights) of Holdings or any of its Subsidiaries recorded under GAAP, noncash
charges related to warrants or other derivative instruments classified as equity
instruments that will result in equity settlements and not cash settlements, and
noncash losses or charges related to impairment of goodwill and other intangible
assets and excluding any noncash charge that results in an accrual of a reserve
for cash charges in any future period) for Subject period:

$

 

 

 

 

7.

Nonrecurring expenses and charges for Subject Period:

$

 

 

 

8.

Fees and expenses incurred in connection with the incurrence, prepayment,
amendment, or refinancing of Indebtedness (including in connection with (i) the
negotiation and documentation of the Agreement and the other Loan Documents and
any amendments or waivers thereof and (ii) the on-going compliance with the
Agreement and the other Loan Documents) for Subject Period:

$

 

 

D-3
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

9.

aggregate amount of all noncash items, determined on a

consolidated basis for Subject Period, to the extent such

items were added in determining Consolidated Net

Income:

$

 

 

 

 

10.

Consolidated EBITDA

(Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9):

$

 

 

 

B.

Consolidated Interest Expense for Subject Period:

$

 

 

C.

Aggregate amount of scheduled payments of principal made by Holdings and its
Subsidiaries during Subject Period:

$

 

 

 

D.

Consolidated Interest Coverage Ratio (Line I.A.10 ÷
(Line I.B + Line I.C):

 

 

to 1

 

 

 

 

 

 

 

 

 

Minimum required: 4.00 to 1

 

 

 

II.

Section 7.11 (b) – Consolidated Total Leverage Ratio.

 

A.

Consolidated Indebtedness of Holdings at Statement Date:

$

 

 

B.

Consolidated EBITDA for Subject Period (Line I.A.10 above):

$

 

 

C.

Consolidated Leverage Ratio (Line III.A ÷ Line III.B):

 

 

to 1

 

 

 

Maximum permitted: 2.50 to 1

 

 

 

 

D-4
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not
joint.]5  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount[s] and percentage interest[s] identified below of all of
such outstanding rights and obligations of [the Assignor][the respective
Assignors] with respect to its Commitment and the Loans outstanding under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

E-1-1
Form of Assignment and Acceptance

--------------------------------------------------------------------------------

 

1.Assignor[s]:           

2.Assignee[s]:           

           

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

Borrowers:Herbalife International, Inc., Herbalife Ltd. And Herbalife
International Luxembourg S.á.r.l.

4.

Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement:  Amended and Restated Credit Agreement, dated as of July 26,
2012, among the Borrowers, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

6.

Assigned Interest[s]:  

Assignor[s] 6

Assignee[s] 7

 

Facility Assigned

Aggregate Amount of Commitment for all Lenders8

Amount of Commitment Assigned

Percentage Assigned of Commitment9

CUSIP Number

 

 

 

$                    

$                    

            %

 

 

 

 

$                    

$                    

            %

 

 

 

 

$                    

$                    

            %

 

 

7.[Trade Date:          ]10

Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-1-2
Form of Assignment and Acceptance

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

[Consented to and] 11 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

Title:

[Consented to:

BANK OF AMERICA, N.A., as

L/C Issuer and as Swing Line Lender

By:

 

 

Title:]12

 




 

11 

To be added only if the consent of the Administrative Agent is required by
Section 10.06(b)(iii) of the Credit Agreement.

12 

To be included only for assignments under the Revolving Credit Facility.

E-1-3
Form of Assignment and Acceptance

--------------------------------------------------------------------------------

 

[Consented to: 13

HERBALIFE LTD.,

as Holdings

By:

 

 

Title:

HERBALIFE INTERNATIONAL, INC.,

as the Company

By:

 

 

Title:

HERBALIFE INTERNATIONAL LUXEMBOURG

S.á.R.L., as a Borrower

By:

 

 

Title: ]

 

 

13 

To be added only if the consent of the Borrowers is required by Section
10.06(b)(iii) of the Credit Agreement.

E-1-4
Form of Assignment and Acceptance

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will

E-1-5
Form of Assignment and Acceptance

--------------------------------------------------------------------------------

 

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

E-1-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[To be attached.]

 

 

E-2-1


--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Credit Agreement,
dated as of July 26, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Herbalife International, Inc., a Nevada corporation (the “Company”), Herbalife
Ltd., a Cayman Islands exempted company with limited liability (“Holdings”),
Herbalife International Luxembourg S.á.r.l., a Luxembourg private limited
liability company, having its registered office at 16, avenue de la Gare, L-1610
Luxembourg, having a share capital of EUR 25,000, registered with the Luxembourg
trade and companies register under number B 88.006 (“HIL”, and collectively with
the Company, Holdings and the Designated Borrowers from time to time party
thereto, the “Borrowers” and, each a “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein.  All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each of ______________________ (the “Designated Borrower”) and each Borrower
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of Holdings.

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.

Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

Identification Number

Jurisdiction of Organization

 

 

 

 

F-1
Form of Designated Borrower Request and Assumption Agreement

--------------------------------------------------------------------------------

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Company on
its behalf shall have any right to request any Loans for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.14 of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




F-2
Form of Designated Borrower Request and Assumption Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER]

By:

 

Title:

 

 

HERBALIFE LTD., as a Borrower

 

 

By:

 

Title:

 

 

HERBALIFE INTERNATIONAL, INC., as a Borrower

 

 

By:

 

Title:

 

 

HERBALIFE INTERNATIONAL LUXEMBOURG S.á.R.L., as a Borrower

 

 

By:

 

Title:

 

 

 

 

F-3
Form of Designated Borrower Request and Assumption Agreement

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF DESIGNATED BORROWER NOTICE

Date:  ___________, _____

To:

Herbalife International, Inc., Herbalife Ltd. and Herbalife International
Luxembourg S.á.r.l.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Credit Agreement, dated as of July 26, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Herbalife International, Inc.,
a Nevada corporation (the “Company”), Herbalife Ltd., a Cayman Islands exempted
company with limited liability (“Holdings”), Herbalife International Luxembourg
S.á.r.l., a Luxembourg private limited liability company, having its registered
office at 16, avenue de la Gare, L-1610 Luxembourg, having a share capital of
EUR 25,000, registered with the Luxembourg trade and companies register under
number B 88.006 (“HIL”, and collectively with the Company, Holdings and the
Designated Borrowers from time to time party thereto, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and reference
is made thereto for full particulars of the matters described therein.  All
capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Title:

 

 

G-1
Form of Designated Borrower Notice